

 
 


 


 
LEASE AGREEMENT
 
LIBERTY COTTON CENTER, LLC
Landlord
 
AND
 
SHUTTERFLY, INC.
Tenant
 
AT
 
Building 13
4410 East Cotton Center Blvd.
Phoenix, Arizona 85040
 
 
 
 

--------------------------------------------------------------------------------

 
LEASE AGREEMENT


INDEX
§             Section Page




1.
Basic Lease Terms and Definitions
1
2.
Premises
2
3.
Use
2
4.
Term; Possession
2
5.
Early Occupancy
2
6.
Options to Extend Term
3
7.
Option to Terminate
4
8.
Rent; Taxes
4
9.
Operating Expenses
4
10.
Utilities
5
11.
Insurance; Waivers; Indemnification
5
12.
Maintenance and Repairs
6
13.
Compliance
6
14.
Signs
7
15.
Alterations
7
16.
Mechanics’ Liens
8
17.
Landlord’s Right of Entry
8
18.
Damage by Fire or Other Casualty
8
19.
Condemnation
8
20.
Quiet Enjoyment
9
21.
Assignment and Subletting
9
22.
Subordination; Mortgagee’s Rights
9
23.
Tenant’s Certificate; Financial Information
10
24.
Surrender
10
25.
Defaults - Remedies
10
26.
Tenant’s Authority
12
27.
Liability of Landlord and Tenant
12
28.
Tenant Improvements; Tenant Allowance
12
29.
Major Work
14
30.
Emergency Generator
14
31.
Option to Purchase
15
32.
Brokers; Recognition and Indemnity
15
33.
Guaranty.
16
34.
Notices
16
35.
Miscellaneous
16


 

                                                     
 
 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT
 
THIS LEASE AGREEMENT is made by and between LIBERTY COTTON CENTER, LLC, a
Delaware limited liability company (“Landlord”) and SHUTTERFLY, INC., a
corporation organized under the laws of Delaware (“Tenant”), and is dated as of
the date on which this Lease has been fully executed by Landlord and Tenant (the
“Date of this Lease”).
 
1. Basic Lease Terms and Definitions.
 
(a) Premises:  Building 13, consisting of approximately 101,269 rentable square
feet as shown on Exhibit “A”.
 
Address:  4410 East Cotton Center Blvd, Phoenix, Arizona 85040
 
(b) Building:  The building structure located on the Premises.
 
(c) Term:  Eighty-four (84) months (plus any partial month from the Commencement
Date until the first day of the next full calendar month during the Term).
 
(d) Commencement Date:  Later of (a) March 1, 2009, or (b) Substantial
Completion of the Tenant Improvements and receipt of the Certificate of
Occupancy for the Premises.
 
(e) Expiration Date:  The last day of the Term.
 
(f) Minimum Annual Rent:  Payable in monthly installments as follows:
 
Lease Months
Annual
Monthly
Lease Months
Annual
Monthly
1-6
$0.00
$0.00
37-48
$1,637,329
 
$136,444
 
7-12
$607,614
 
$101,269
 
49-60
$1,686,449
 
$140,537
 
13-24
$1,543,340
 
$128,612
 
61-72
$1,737,042
 
$144,754
 
25-36
$1,589,640
 
$132,470
 
73-84
$1,789,154
 
$149,096
 



 
(g) Annual Operating Expenses:  $387,860.27, payable in monthly installments of
$32,321.69, subject to adjustment as provided in this Lease.
 
(h) Tenant’s Share: 100% (also see Definitions)
 
(i) Use:  manufacturing, warehousing and distribution, general office, data
center, back office and ancillary uses, and for any other legal purpose approved
by Landlord in writing (which approval shall not be unreasonably withheld,
delayed or conditioned).
 
(j) Security Deposit:  None.
 
(k) Addresses For Notices:
 
Landlord:               LIBERTY COTTON CENTER, LLC
2390 E. Camelback Rd., Suite 318
Phoenix, Arizona  85016
Attention: Senior Vice President/City Manager






Tenant:
Shutterfly, Inc.

2800 Bridge Parkway
Redwood City, CA 94065
Attention: Chief Financial Officer with a copy to Vice President, Legal


(l) Guarantor:  None.
 
(m) Additional Defined Terms:  See Rider 1 for the definitions of other
capitalized terms.
 
(n) Contents:  The following are attached to and made a part of this Lease:
 
Rider 1 – Additional
Definitions                                                              
Exhibits:                        “A” – Plan showing Premises
               “B” – Building Rules
               “C” – Estoppel Certificate Form
               “D” – Space Plan and Scope of Work for Tenant Improvements
               “E” – Parking
               “F” – Additional Provisions
               “G” – Tenant Work
               “H” -- Contractor Agreement (Warranty Page)


2. Premises.  Landlord leases to Tenant and Tenant leases from Landlord the
Premises, together with the right in common with others to use the Common
Areas.  Tenant accepts the Premises, Building and Common Areas “AS IS”, without
relying on any representation, covenant or warranty by Landlord other than as
expressly set forth in this Lease.  Landlord and Tenant stipulate and agree to
the rentable square footage set forth in Section 1(a) without regard to actual
measurement.
 
3. Use.  Tenant shall occupy and use the Premises only for the Use specified in
Section l above.  Tenant shall have access to and the right to use the Premises
to conduct business for Tenant’s permitted use at all times, twenty-four (24)
hours a day, seven (7) days a week, during the entire Term, subject to
Landlord’s rights to maintain, repair and/or replace any portion of the Property
as Landlord deems reasonably necessary or appropriate.  Tenant shall not permit
any conduct or condition which shall endanger, disturb or otherwise interfere
with any other Building occupant’s normal operations or with the management of
the Building beyond that which is commercially reasonable.  Except as otherwise
provided in this Lease, Tenant shall not use or permit the use of any portion of
the Property for outdoor storage or installations outside of the
Premises.  Tenant may use all Common Areas only for their intended
purposes.  Landlord shall have exclusive control of all Common Areas at all
times.
 
4. Term; Possession.  The Term of this Lease shall commence on the Commencement
Date and shall end on the Expiration Date, unless sooner terminated in
accordance with this Lease.  Except as otherwise provided in this Lease, if
Landlord is delayed in delivering possession of all or any portion of the
Premises to Tenant as of the Commencement Date, Tenant will take possession on
the date Landlord delivers possession, which date will then become the
Commencement Date (and the Expiration Date will be extended so that the length
of the Term remains unaffected by such delay).  Except as otherwise provided in
this Lease, Landlord shall not be liable for any loss or damage to Tenant
resulting from any delay in delivering possession due to the holdover of any
existing tenant or other circumstances outside of Landlord’s reasonable control.
 
5. Early Occupancy.  Subject to Force Majeure Delays and Tenant Delays, Tenant
and its authorized agents, employees and contractors shall at all reasonable
times on or after January 15, 2009 and prior to the Commencement Date have the
right, at Tenant’s own risk, expense and responsibility, to access the Premises,
provided that in so doing Tenant shall not interfere with or delay the work to
be performed by Landlord pursuant to Section 28 hereof.  If Tenant accesses the
Premises prior to the Commencement Date, Tenant shall abide by the terms and
conditions of this Lease as if the term of this Lease had already commenced,
except that Tenant shall have no obligation to pay the Minimum Annual Rent,
Annual Operating Expenses and any other additional Rent or sums payable by
Tenant to Landlord pursuant to this Lease, until the Commencement Date (it being
acknowledged that nothing herein shall impact the initial Minimum Annual Rent
abatement during the first six (6) months of the Term).  Any such use of the
Premises is also subject to, and Tenant must comply with and observe, all
applicable laws, all safety rules and procedures, and all other terms and
conditions of this Lease.  In no event may Tenant conduct business in the
Premises during such early access period.  Landlord shall not be liable for any
loss or damage to Tenant resulting from any delay in delivering possession due
to the holdover of any existing tenant or other circumstances outside of
Landlord’s reasonable control.  Notwithstanding the foregoing, in the event that
the Premises are not available for access to Tenant on January 15, 2009, Tenant
shall receive a credit to Minimum Annual Rent equal to one (1) day of Minimum
Annual Rent for each day thereafter for which the Premises are not available,
which credits shall be applied to the first payment of Minimum Annual Rent.  
 
6. Options to Extend Term.  Provided that (a) Landlord has not given Tenant
notice of a monetary default and/or a material non-monetary Event of
Default   more than seven (7) times preceding the Expiration Date, (b) Tenant is
not in default under this Lease beyond any applicable notice and cure period(s)
nor is there any event that with the giving of notice and/or the passage of time
would constitute a default, and (c) Tenant  (or a transferee permitted under
Section 21(b)) is the occupant of at least seventy five percent (75%) of the
Premises, Tenant shall have the right and option to extend the Term for three
(3) additional periods of sixty (60) months each, exercisable by giving Landlord
prior written notice (“Tenant’s Notice”), at least two hundred seventy (270)
days in advance of the Expiration Date (as may be extended by a renewal term) of
Tenant's election to extend the Term; it being agreed that time is of the
essence and that this option is personal to Tenant and any transferee permitted
under Section 21(b) and is non-transferable to any assignee or sublessee other
than any transferee permitted under Section 21(b).  Such extension shall be
under the same terms and conditions as provided in this Lease except as follows:
 
(a) the additional period shall begin on the Expiration Date (as may be extended
by a renewal term);
 
(b) all references to the Term in this Lease shall be deemed to mean the Term as
extended pursuant to this Section; and
 
(c) the Minimum Annual Rent payable with its determination of Fair Market Value
by Tenant shall be ninety five percent (95%) of the Fair Market Rental for the
Premises.  Landlord shall provide Tenant with written notice of its proposed
determination of Fair Market Value for the Premises within thirty (30) days
after receipt of Tenant’s Notice.  The parties shall have forty-five (45) days
after Landlord has provided Tenant with Landlord’s proposed determination of
Fair Market Value for the Premises in order to agree on the Minimum Annual Rent
during such extended term.  If the parties fail to agree on the Minimum Annual
Rent for such extended term during that period, then (i) either party may elect
to terminate this Lease at the end of the applicable term or (ii) the parties
may agree to determine the Fair Market Rental through an appraisal.  In the
event the parties elect to establish the Fair Market Rental through an appraisal
process, Landlord and Tenant shall each appoint one appraiser within thirty (30)
days thereafter; provided, however, that if either party fails to designate an
appraiser within the time period specified, then the appraiser who is designated
shall conclusively determine the Fair Market Rental.  If two (2) appraisers are
designated, then they shall submit within thirty (30) days after the second
thereof has been designated their appraisals of the Fair Market
Rental.  Landlord and Tenant intend that the "Fair Market Rental" shall be
deemed to be the rentable square feet of industrial space that is then being
charged for industrial space located in industrial buildings in the vicinity
of  the greater Phoenix industrial market that are comparable in quality and
offer similar amenities to the Premises and involving arms length, new leases
with similar terms and conditions, taking into account the savings to the
Landlord in putting a new tenant into possession of the Premises and all
concessions offered in such other arms length new leases in the market
(including without limitation free rent, tenant improvement allowances, leasing
commissions, and moving allowances).  The spaces used for comparison shall be
comparable in size, quality and design to the Premises, and such spaces used for
comparison shall be comparable to the Premises with respect to their location
within such buildings, the quality and quantity of tenant improvements installed
at each landlord's expense, and the financial strength of Tenant, and, if
available, shall factor uses similar to Tenant’s permitted Use as set forth in
Article 1(i) of this Lease.  Should the two appraisers be unable to agree within
said thirty (30) days, the two appraisers shall each submit an independent
written appraisal and together they shall designate one (1) additional person as
appraiser within five (5) days following the expiration of said thirty (30) day
period; provided however, that if the difference between the two appraisals is
five percent (5%) or less of the lowest appraisal, then an additional appraiser
shall not be designated and the Fair Market Rental shall equal the average of
the two (2) appraisals that are submitted.  The third appraiser shall submit an
independent written appraisal within thirty (30) days following his or her
appointment.  If the two appraisers cannot agree upon a third appraiser, then
either party hereunder may request that the presiding Judge of the Maricopa
County Superior Court appoint such third appraiser.  The Fair Market Rental
shall be equal to the average of the two (2) written appraisals which are
closest, and third (3rd) appraisal shall be disregarded.  Each party shall bear
the costs of the appraiser appointed by it.  If three (3) appraisers are
appointed, each party shall bear the cost of the appraiser appointed by it and
the parties shall share equally in the cost of the third appraiser.  No person
shall be appointed or designated an appraiser unless he or she is (i) an
independent appraiser who is a currently certified member of the American
Institute of Real Estate Appraisers (with MM designation) and unless he or she
has at least five (5) years experience as an appraiser in Maricopa County, or
(ii) a real estate broker with at least ten (10) years experience in leasing of
commercial office space in the vicinity of the Premises.  The third appraiser
shall not have ever been employed (full-time or part-time or on a consulting
basis) by Landlord or Tenant.  In the event that the Fair Market Rental is not
established before the commencement of the extended term, Tenant shall continue
to pay the Minimum Annual Rent in effect as of the end of the original term;
when the Fair Market Rental has been established, the new Minimum Annual Rent
shall be retroactively effective as of the beginning of the extended term, and
Tenant shall pay Landlord any deficiency with in thirty (30) days after the
establishment of the new Minimum Annual Rent.  If Tenant has overpaid the
Minimum Annual Rent during such period, such overpayment shall be offset against
rent thereafter coming due.  Notwithstanding the foregoing, if either Landlord
or Tenant is not satisfied with the Fair Market Rental determined by the
appraisal process, such party may elect to terminate this Lease at the end of
the applicable term by providing written notice to the other party within ten
(10) days after the Fair Market Rent is determined by the appraiser(s).
 
7. Option to Terminate.  Tenant shall have the right and option, exercisable by
giving Landlord a minimum of nine (9) months prior written notice thereof, to
terminate this Lease at the expiration of the sixtieth (60) full month of the
Term and by paying Landlord a cancellation fee (on or prior to such expiration
date) equal to the sum of (i) nine (9) months (or ten (10) months if Tenant
elects to utilize any portion of the Additional Allowance, as hereinafter
defined) of what would have been the then existing Minimum Annual Rent during
months sixty one (61) through sixty nine (69) at the time of giving notice, plus
(ii) nine (9) months (or ten (10) months if Tenant elects to utilize any portion
of the Additional Allowance, as hereinafter defined) of estimated Operating
Expenses to be paid by Tenant for months sixty one (61) through sixty nine (69),
such Operating Expenses to be reconciled pursuant to Section 9 below
thereafter.  Tenant shall pay all Rent under this Lease and abide by all of the
terms and conditions of this Lease through and including such early termination
date.
 
8. Rent; Taxes.  Tenant agrees to pay to Landlord, without demand, deduction or
offset, Minimum Annual Rent and Annual Operating Expenses for the Term.  Tenant
shall pay the Monthly Rent, in advance, on the first day of each calendar month
during the Term, at Landlord’s address designated in Section 1 above unless
Landlord designates otherwise; provided that Monthly Rent for the seventh (7th)
month of the first Lease Year shall be paid within ten (10) days after the
Commencement Date.  If the Commencement Date is not the first day of the month,
the Monthly Rent for that partial month shall be apportioned on a per diem basis
and shall be paid on or before the Commencement Date.  Tenant shall pay Landlord
a service and handling charge equal to 5% of any Rent not paid within ten (10)
days after the date due.  In addition, any Rent, including such charge, not paid
within fifteen (15) days after the due date will bear interest at the Interest
Rate from the date due to the date paid.  Tenant shall pay before delinquent all
taxes levied or assessed upon, measured by, or arising from: (a) the conduct of
Tenant’s business; (b) Tenant’s leasehold estate; or (c) Tenant’s
property.  Additionally, Tenant shall pay to Landlord all sales, use,
transaction privilege, or other excise tax that may at any time be levied or
imposed upon, or measured by, any amount payable by Tenant under this Lease.
 
9. Operating Expenses.  The amount of the Annual Operating Expenses set forth in
Section 1(g) above represents Tenant’s Share of the estimated Operating Expenses
for the calendar year in which the Term commences.  Landlord may adjust such
amount from time to time (but not more than once per Lease Year) if the
estimated Annual Operating Expenses increase or decrease; Landlord may also
invoice Tenant separately from time to time for Tenant’s Share of any
extraordinary or unanticipated Operating Expenses.  By April 30th of each year
(and as soon as practical after the expiration or termination of this Lease or,
at Landlord’s option, after a sale of the Property), Landlord shall provide
Tenant with a statement of Operating Expenses for the preceding calendar year or
part thereof.  Within 30 days after delivery of the statement to Tenant,
Landlord or Tenant shall pay to the other the amount of any overpayment or
deficiency then due from one to the other or, at Landlord’s option, Landlord may
credit Tenant’s account for any overpayment.  If Tenant does not give Landlord
notice within ninety (90) days after receiving Landlord’s statement that Tenant
disagrees with the statement and specifying the items and amounts in dispute,
Tenant shall be deemed to have waived the right to contest the
statement.  Landlord’s and Tenant’s obligation to pay any overpayment or
deficiency due the other pursuant to this Section shall survive the expiration
or termination of this Lease.  Notwithstanding any other provision of this Lease
to the contrary, Landlord may, in its reasonable discretion, determine from time
to time the method of computing and allocating Operating Expenses, including the
method of allocating Operating Expenses to various types of space within the
Building to reflect any disparate levels of services provided to different types
of space.  If the Building is not fully occupied during any period, Landlord may
make a reasonable adjustment based on occupancy in computing the Operating
Expenses for such period so that Operating Expenses are computed as though the
Building had been fully occupied.  With respect to each year following the first
full year in which Landlord has received it full assessments, increases in
"Controllable Operating Expenses" shall not exceed 10% per year (on a cumulative
basis) without Tenant's prior written consent (which consent may be withheld by
Tenant in its sole discretion). Controllable Operating Expenses means all those
Operating Expenses chargeable to Tenant pursuant to this Lease (including,
without limitation, any roof repair and maintenance), but expressly excludes
real estate and association taxes and assessments, HVAC repair, maintenance and
replacement, utilities and insurance.
 
Tenant shall be entitled at any reasonable time during regular business hours,
but no more than once in each calendar year, after giving to Landlord at least
five (5) business days prior written notice, to inspect in Landlord’s business
office all Landlord’s records necessary to satisfy itself that all Annual
Operating Expenses have been correctly allocated to Tenant, for either or both
of the two (2) calendar years immediately preceding the year during which such
notice is given, and to obtain an audit thereof by a reputable, independent
certified public accountant (selected by Tenant and who also provides
non-auditing services to Tenant) to determine the accuracy of Landlord’s
certification of the amount of Annual Operating Expenses charged Tenant.  If it
is determined that Tenant’s liability for Annual Operating Expenses for either
such calendar year is less than ninety percent (90%) of that amount which
Landlord previously certified to Tenant for such calendar year, Landlord shall
promptly pay to Tenant the reasonable cost of such audit and regardless of such
percentage shall refund promptly to Tenant the amount of the additional rent
paid by Tenant for such calendar year which exceeds the amount for which Tenant
actually is liable, as determined following such audit.  Except as set forth
above, Tenant shall bear the total cost of any such audit.
 
10. Utilities.  Tenant shall pay for water, sewer, gas, electricity, heat,
power, telephone and other communication services and any other utilities
supplied to the Premises.  Landlord represents and warrants to its actual
knowledge that the following utilities shall be separately metered as of the
Commencement Date:  all utilities other than water services. Except to the
extent Landlord elects to provide any such services and invoice Tenant for the
cost or include the cost in Operating Expenses, Tenant shall obtain service in
its own name and timely pay all charges directly to the provider.  Landlord
shall not be responsible or liable for any interruption in such services, nor
shall such interruption affect the continuation or validity of this Lease,
provided, however, that Rent shall abate if any utility service is not provided
to the Premises for more than five (5) continuous days due to Landlord’s
negligence. Landlord shall have the exclusive right to select, and to change,
the companies providing such services to the Building or Premises.  Any wiring,
cabling or other equipment necessary to connect Tenant’s telecommunications
equipment shall be Tenant’s responsibility, and shall be installed in a manner
approved by Landlord.   
 
11. Insurance; Waivers; Indemnification.
 
(a) During the Term, Landlord shall carry the following insurance:
 
(i) All Risk or special risk form (or equivalent) property insurance (including
a vandalism and malicious mischief endorsement and sprinkler leakage coverage,
and also covering such other risks as Landlord or Landlord's lender may require)
on the Premises, Building, Property and common areas (but excluding any personal
property which Tenant is obligated to insure) in an amount not less than one
hundred percent (100%) of the full replacement cost thereof (excluding footings,
foundations and excavation), and including commercially reasonable rental loss
coverage for losses covered by such insurance policy.  Such insurance shall
include insurance on the Tenant Improvements up to the Tenant Improvement
Allowance.  The deductible under the property policy shall not exceed such
amount appropriate given prudent risk management practices. 
 
(ii)            Commercial general liability insurance coverage, including
bodily injury and property damage with a combined single limit of not less than
Five Million Dollars ($5,000,000.00). Landlord may satisfy its insurance
obligations under this Lease by blanket, umbrella and/or excess liability
coverage, so long as the coverage afforded under the applicable policy is not
reduced or diminished as a result thereof.  Landlord agrees to provide Tenant
with not less than thirty (30) days' prior written notice to Tenant of policy
cancellation, except for cancellation due to non-payment of premium which
requires only ten (10) days notice by law.  Such insurance shall be effected
under valid and enforceable policies issued by reputable insurers permitted to
do business in the State of Arizona and rated in Best’s Insurance Guide, or any
successor thereto as having a “Best’s Rating” of “A-” and a “Financial Size
Category” of at least “X” or, if such ratings are not then in effect, the
equivalent thereof or such other financial rating as Lessee may at any time
consider appropriate. 


 
(b) Tenant, at its expense, shall keep in effect commercial general liability
insurance, including contractual liability insurance, covering Tenant’s use of
the Property, with such coverages and limits of liability as Landlord may
reasonably require, but not less than a $1,000,000 combined single limit with a
$5,000,000 general aggregate limit (which general aggregate limit may be
satisfied by an umbrella liability policy) for bodily injury or property damage;
however, such limits shall not limit Tenant’s liability hereunder.  Tenant shall
also maintain property insurance on the value of the Tenant Improvements over
and above the Tenant Improvement Allowance.  The policies shall add Landlord,
Liberty Property Trust and at Landlord’s request, any Mortgagee(s), as
additional insureds, shall be written on an “occurrence” basis and not on a
“claims made” basis.  The insurer shall be authorized to issue such insurance in
which the Property is located and rated at least “A-, X” in the most current
edition of Best’s Insurance Reports.  Tenant shall deliver to Landlord on or
before the Commencement Date or any earlier date on which Tenant accesses the
Premises, and no later than 30 days after the date of each policy renewal, a
certificate of insurance evidencing such coverage.
 
(c) Landlord and Tenant each waive, and release each other from and against, all
claims for recovery against the other for any loss or damage to the property of
such party arising out of fire or other casualty coverable by a standard “Causes
of Loss-Special Form” property insurance policy with, in the case of Tenant,
such endorsements and additional coverages as are considered good business
practice in Tenant’s business, even if such loss or damage shall be brought
about by the fault or negligence of the other party or its Agents; provided,
however, such waiver by Landlord shall not be effective with respect to Tenant’s
liability described in Section 13(f) below.  This waiver and release is
effective regardless of whether the releasing party actually maintains the
insurance described above in this subsection and is not limited to the amount of
insurance actually carried, or to the actual proceeds received after a
loss.  Each party shall have its insurance company that issues its property
coverage waive any rights of subrogation, and shall have the insurance company
include an endorsement acknowledging this waiver, if necessary.   Tenant assumes
all risk of damage to Tenant’s personal property within the Property, including
any loss or damage caused by water leakage, fire, windstorm, explosion, theft or
any other perils typically covered by standard property insurance policies,
except to the extent caused by Landlord’s breach of any of its obligations under
this Lease.
 
(d) Subject to subsection (c) above, and except to the extent caused by the
negligence or willful misconduct of Landlord or its Agents, Tenant will
indemnify, defend, and hold harmless Landlord and its Agents from and against
any and all claims, actions, damages, liability and expense (including fees of
attorneys, investigators and experts) which may be asserted against, imposed
upon, or incurred by Landlord or its Agents and arising out of or in connection
with loss of life, personal injury or damage to property in or about the
Premises or arising out of the occupancy or use of the Property by Tenant or its
Agents or occasioned wholly or in part by any act or omission of Tenant or its
Agents, whether prior to, during or after the Term.  Tenant’s obligations
pursuant to this subsection shall survive the expiration or termination of this
Lease, but only to the extent that the causes giving rise to Tenant's
obligations under this Article 11.(d) occur before the expiration of this Lease.
 
(e) Subject to the terms of this Lease, Landlord will protect, indemnify and
hold harmless Tenant and its Agents from and against any and all claims,
actions, damages, liability and expense (including fees of attorneys,
investigators and experts) in connection with loss of life, personal injury or
damage to property caused to any person in or about the Premises occasioned
wholly or in part by the negligence of Landlord or its Agents, except to the
extent such loss, injury or damage was caused by the negligence of Tenant or its
Agents. In case any action or proceeding is brought against Tenant and/or its
Agents by reason of the foregoing, Landlord, at its expense, shall resist and
defend such action or proceeding, or cause the same to be resisted and defended
by counsel (reasonably acceptable to Tenant and its Agents) designated by the
insurer whose policy covers such occurrence or by counsel designated by Landlord
and approved by Tenant and its Agents. Landlord’s obligations pursuant to this
Section shall survive the expiration or termination of this Lease, but only to
the extent that the causes giving rise to Landlord’s obligations under this
Article 11.(e) occur before the expiration of this Lease.
 
12. Maintenance and Repairs.
 
(a) Landlord shall Maintain the:  (i) Building footings, foundations, structural
steel columns and girders, floor slab and other structural components of the
Property at Landlord’s sole expense; (ii) Building exterior walls; (iii)
Building Systems; and (iv) Common Areas.  Costs incurred by Landlord under the
foregoing subsections (ii), (iii) and (iv) will be included in Operating
Expenses provided that to the extent any heating, ventilation and air
conditioning system, or other Building System, equipment or fixture exclusively
serves the Premises, Landlord may elect either to Maintain the same at Tenant’s
sole expense and bill Tenant directly or by notice to Tenant require Tenant to
Maintain the same at Tenant’s expense.
 
Notwithstanding the foregoing, Landlord shall be responsible for any repairs or
replacements of any heating, ventilation and air conditioning system ("HVAC"):
 
(i) located in the office area, and to the extent any such single repair or
replacement exceeds $1,000.00 per unit, Landlord shall pass on to Tenant for the
remainder of the Term its pro rata share of such cost amortized over the useful
life of such repair or replacement determined in accordance with generally
accepted accounting principles, and
 
(ii) located in the warehouse area, and to the extent any such single repair or
replacement exceeds $1,000.00 per unit, Landlord shall pass on to Tenant for the
remainder of the Term its pro rata share of such cost amortized over the
remainder of the Term.
 
Notwithstanding the foregoing, any repair or replacement of the HVAC that
results from damage caused by Tenant or Tenant's Agents shall be the sole
responsibility of Tenant at Tenant's sole expense.  Landlord shall be
responsible for securing the HVAC maintenance contract at Tenant's sole
expense.  In the event Landlord’s HVAC maintenance contract exceeds prevailing
market financial terms, Tenant shall have the right to require Landlord to bid
out such contract upon expiration of the existing contract.  If Tenant becomes
aware of any condition that is Landlord’s responsibility to repair, Tenant shall
promptly notify Landlord of the condition.
 
Notwithstanding the foregoing, Landlord shall Maintain the roof and the costs
thereof shall be shared as follows:
 
(i)           to the extent any single repair costs less than $10,000.00, Tenant
shall promptly reimburse Landlord for such cost;
 
(ii)           to the extent any single repair costs $10,000.00 or more,
Landlord shall pass on to Tenant for the remainder of the Term its pro rata
share of such cost amortized over the useful life of such roof repair determined
in accordance with generally accepted accounting principles.
 
(iii)           if during the Term the entire structure of the roof must be
replaced, Landlord shall replace the roof at Landlord’s sole expense.


Notwithstanding the foregoing, any repair or replacement of the roof that
results from damage caused by Tenant or Tenant's Agents shall be the sole
responsibility of Tenant at Tenant's sole expense.
 
(b) Except as provided in subsection (a) above, Tenant at its sole expense shall
Maintain the interior, non-structural portions of the Premises and all fixtures
and equipment in the Premises.  All repairs and replacements by Tenant shall
utilize materials and equipment which are comparable to those originally used in
constructing the Building and Premises.  Alterations, repairs and replacements
to the Property, including the Premises, made necessary because of Tenant’s
Alterations or installations or any use or circumstances special or particular
to Tenant or any act or omission of Tenant or its Agent, shall be made by
Landlord or Tenant as set forth above, but at the sole expense of Tenant to the
extent not covered by any applicable insurance proceeds paid to Landlord.
 
13. Compliance.
 
(a) Tenant will, at its expense, promptly comply with all Laws now or
subsequently pertaining to Tenant’s use or occupancy of the Premises  or
Tenant’s business conducted within the Premises.  Tenant will pay any taxes or
other charges by any authority on Tenant’s property or trade fixtures or
relating to Tenant’s use of the Premises.  Neither Tenant nor its Agents shall
use the Premises in any manner that under any Law would require Landlord to make
any Alteration to or in the Building or Common Areas (without limiting the
foregoing, Tenant shall not use the Premises in any manner that would cause the
Premises or the Property to be deemed a “place of public accommodation” under
the ADA if such use would require any such Alteration).  Notwithstanding
anything to the contrary contained in this Lease, Landlord shall be responsible
for compliance with the ADA, and any other Laws regarding accessibility, with
respect to the Premises, except to the extent such compliance is required (i) by
Tenant’s particular use or occupancy of the Premises or as a result of Tenant’s
business conducted within the Premises, or (ii) as a result of any Alteration
performed by Tenant after the Commencement Date.
 
(ii)          Except for Tenant's obligations pursuant to Article 13(a)(i)
above, Landlord, throughout the Term of this Lease, shall comply with all Laws
concerning the Property, and such compliance costs shall (subject to the
Exclusions, as hereinafter defined) be chargeable to Tenant as Operating
Expenses; provided, however, that in the event that Landlord receives notice
that the Building is not in compliance with applicable Laws existing as of the
Commencement Date, Landlord shall make such modifications as may be required by
order or directive of any applicable governmental authority in order to bring
the Building into compliance with applicable Laws as of the Commencement Date
without cost or expense to Tenant and without including such cost or expense as
an Operating Expense.
 
(b) Tenant will comply, and will use reasonable efforts to cause its Agents to
comply, with the Building Rules.
 
(c) Tenant agrees not to do anything or fail to do anything which will increase
the cost of Landlord’s insurance (unless Tenant agrees to pay for such increase)
or which will prevent Landlord from procuring policies (including public
liability) from companies and in a form reasonably satisfactory to Landlord.  If
any breach of the preceding sentence by Tenant causes the rate of fire or other
insurance to be increased, Tenant shall pay the amount of such increase as
additional Rent within 30 days after being billed.
 
(d) Landlord hereby discloses to Tenant that the Premises and Building are a
portion of a larger development known as Cotton Center, and that Cotton Center
consists of certain improvements for the benefit of all owners and occupants in
Cotton Center, in accordance with the following recorded documents
(collectively, the " Cotton Center CC&Rs"):  (i) Declaration of Covenants,
Conditions, Easements and Restrictions dated December 24, 1998, recorded in
Instrument No. 98-1169010, (ii) Supplementary Declaration dated April 15, 1999,
recorded in Instrument No. 99-0361560, and (iii) Supplementary Declaration dated
October 30, 2000, recorded in Instrument No. 2000-830360.    Pursuant to the
Cotton Center CC&Rs, residents of Cotton Center are assessed association fees
and other charges, which cover, among other items, repair and maintenance of
improvements within Cotton Center, such as sidewalks, curbs, landscape areas,
fountains and lighting.  Tenant hereby acknowledges prior receipt of the Cotton
Center CC&Rs.
 
(e) Landlord further discloses to Tenant that the Premises and Building are
subject to the following recorded documents (collectively, the "Allred Cotton
Center CC&Rs"):  (i) Declaration of Covenants, Conditions, and Restrictions and
Grant of Easements dated November, 2000, recorded in Instrument No.
2000-0862293, (ii) First Amendment to Declaration of Covenants, Conditions, and
Restrictions and Grant of Easements dated March 8, 2001, recorded in Instrument
No. 2001-0182782, and (iii) Second Amendment to Declaration of Covenants,
Conditions, and Restrictions and Grant of Easements dated March 11, 2002,
recorded in Instrument No. 2002-029648.    Pursuant to the Allred Cotton Center
CC&Rs, residents of Cotton Center are assessed association fees and other
charges, which cover, among other items, repair and maintenance of improvements
within Cotton Center, such as sidewalks, curbs, landscape areas, fountains and
lighting.  Tenant hereby acknowledges prior receipt of the Allred Cotton Center
CC&Rs.
 
(f) Tenant agrees that (i) no activity will be conducted on the Premises that
will use or produce any Hazardous Materials, except for activities which are
part of the ordinary course of Tenant’s business and are conducted in accordance
with all Environmental Laws (“Permitted Activities”); (ii) the Premises will not
be used for storage of any Hazardous Materials, except for materials used in the
Permitted Activities which are properly stored in a manner and location
complying with all Environmental Laws; (iii) no portion of the Premises or
Property will be used by Tenant or Tenant’s Agents for disposal of Hazardous
Materials; (iv) Tenant will deliver to Landlord copies of all Material Safety
Data Sheets and other written information prepared by manufacturers, importers
or suppliers of any chemical; and (v) Tenant will immediately notify Landlord of
any violation by Tenant or Tenant’s Agents of any Environmental Laws or the
release or suspected release of Hazardous Materials in, under or about the
Premises, and Tenant shall immediately deliver to Landlord a copy of any notice,
filing or permit sent or received by Tenant with respect to the foregoing.  If
at any time during or after the Term, any portion of the Property is found to be
contaminated and such contamination was caused by Tenant or Tenant’s Agents or
subject to conditions prohibited in this Lease caused by Tenant or Tenant’s
Agents, Tenant will indemnify, defend and hold Landlord harmless from all
claims, demands, actions, liabilities, costs, expenses, attorneys’ fees, damages
and obligations of any nature arising from or as a result thereof, and Landlord
shall have the right to direct remediation activities, all of which shall be
performed at Tenant’s cost.  Tenant’s obligations pursuant to this subsection
shall expire on the last day of the second year after the expiration or earlier
termination date of this Lease.
 
14. Signs.  Tenant shall not place any signs on the Property without the prior
consent of Landlord (which consent shall not be unreasonably withheld, delayed
or conditioned), other than signs that are located wholly within the interior of
the Premises and not visible from the exterior of the Premises.  Tenant shall
maintain all signs installed by Tenant in good condition. Tenant shall remove
its signs at the termination of this Lease, shall repair any resulting damage,
and shall restore the Property to its condition existing prior to the
installation of Tenant’s signs.
 
15. Alterations.  Except for non-structural Alterations that (i) do not exceed
$50,000 in the aggregate, (ii) are not visible from the exterior of the
Premises, (iii) do not affect any Building System or the structural strength of
the Building, (iv) do not require penetrations into the floor, ceiling or walls,
and (v) do not require work within the walls, below the floor or above the
ceiling, Tenant shall not make or permit any Alterations in or to the Premises
without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  With respect to any Alterations
made by or on behalf of Tenant (whether or not the Alteration requires
Landlord’s consent): (i) not less than 10 days prior to commencing any
Alteration, Tenant shall deliver to Landlord the plans, specifications and
necessary permits for the Alteration, together with certificates evidencing that
Tenant’s contractors and subcontractors have adequate insurance coverage adding
Landlord, Liberty Property Trust and any other associated or affiliated entity
as their interests may appear as additional insureds, (ii) Tenant shall obtain
Landlord’s prior written approval of any contractor or subcontractor, (iii) the
Alteration shall be constructed with new materials, in a good and workmanlike
manner, and in compliance with all Laws and the plans and specifications
delivered to, and, if required above, approved by Landlord, and (iv) Tenant
shall pay Landlord all reasonable costs and expenses in connection with
Landlord’s review of Tenant’s plans and specifications, and of any supervision
or inspection of the construction Landlord deems necessary.
 
Any Alteration by Tenant (other than Tenant Improvements up to the value of the
Tenant Improvement Allowance) shall be the property of Tenant until the
expiration or termination of this Lease; at that time without payment by
Landlord the Alteration shall remain on the Property and become the property of
Landlord, unless Landlord gives written notice to Tenant (in accordance with the
next sentence) to remove it, in which event Tenant will remove it, will repair
any resulting damage and will restore the Premises to the condition existing
prior to Tenant’s Alteration.  At Tenant’s request prior to Tenant making any
Alterations, Landlord will notify Tenant whether Tenant is required to remove
the Alterations (“Required Removal Alterations”) at the expiration or
termination of this Lease. Notwithstanding the foregoing, Tenant shall have the
right (but not the obligation except as to Required Removal Alterations) to
remove any and all Alterations upon expiration of the Lease, provided that
Tenant repairs any damage to the Premises caused by such removal. Tenant may
install its trade fixtures, furniture and equipment in the Premises, provided
that the installation and removal of them will not affect any structural portion
of the Property, any Building System or any other equipment or facilities
serving the Building or any occupant.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no obligation or right to remove the
Tenant Improvements (as hereinafter defined).
 
16. Mechanics’ Liens.  Tenant promptly shall pay for any labor, services,
materials, supplies or equipment furnished to Tenant in or about the
Premises.  Tenant shall keep the Premises and the Property free from any liens
arising out of any labor, services, materials, supplies or equipment furnished
or alleged to have been furnished to Tenant.  Tenant shall take all steps
permitted by law in order to avoid the imposition of any such lien.  Should any
such lien or notice of such lien be filed against the Premises or the Property,
Tenant shall discharge the same by bonding or otherwise within thirty (30) days
after Tenant has notice that the lien or claim is filed regardless of the
validity of such lien or claim.
 
17. Landlord’s Right of Entry.  Tenant shall permit Landlord and its Agents to
enter the Premises at all reasonable times following reasonable notice (except
in an emergency) to inspect, Maintain, or make Alterations to the Premises or
Property, to exhibit the Premises for the purpose of sale or financing, and,
during the last 12 months of the Term, to exhibit the Premises to any
prospective tenant.  Landlord will make reasonable efforts not to inconvenience
Tenant in exercising such rights, but Landlord shall not be liable for any
interference with Tenant’s occupancy resulting from Landlord’s entry.
 
18. Damage by Fire or Other Casualty.  If the Premises or Common Areas shall be
damaged or destroyed by fire or other casualty, Tenant shall promptly notify
Landlord, and Landlord, subject to the conditions set forth in this Section,
shall repair such damage and restore the Premises or Common Areas to
substantially the same condition in which they were immediately prior to such
damage or destruction, but not including the repair, restoration or replacement
of the fixtures, equipment, or Alterations installed by or on behalf of Tenant
(other than the Tenant Improvements).  Landlord shall notify Tenant, within 30
days after the date of the casualty, if Landlord anticipates that the
restoration will take more than 180 days from the date of the casualty to
complete; in such event, either Landlord or Tenant (unless the damage was caused
by Tenant) may terminate this Lease effective as of the date of casualty by
giving notice to the other within 30 days after Landlord’s notice. If the
restoration actually takes more than 240 days from the date of the casualty to
complete, in such event Tenant (unless the damage was caused by Tenant) may
terminate this Lease effective as of the date of casualty by giving notice to
the other within 210 days from the date of the casualty.  If a casualty occurs
during the last 12 months of the Term, Landlord may terminate this Lease unless
Tenant has the right to extend the Term for at least 3 more years and does so
within 30 days after the date of the casualty.  Moreover, Landlord may terminate
this Lease if the loss is not covered by the insurance required to be maintained
by Landlord under this Lease.  Tenant will receive an abatement of Minimum
Annual Rent, Annual Operating Expenses and other Rent to the extent the Premises
are rendered untenantable as a result of the casualty.
 
19. Condemnation.  If (a) all of the Premises are Taken, (b) any part of the
Premises is Taken and the remainder is insufficient in Landlord’s or Tenant’s
opinion for the reasonable operation of Tenant’s business, or (c) any of the
Property is Taken, and, in Landlord’s opinion, it would be impractical or the
condemnation proceeds are insufficient to restore the remainder, then this Lease
shall terminate as of the date the condemning authority takes possession.  If
this Lease is not terminated, Landlord shall restore the Building to a condition
as near as reasonably possible to the condition prior to the Taking, the Minimum
Annual Rent, Annual Operating Expenses and other Rent shall be abated for the
period of time all or a part of the Premises is untenantable in proportion to
the square foot area untenantable, and this Lease shall be amended
appropriately.  The compensation awarded for a Taking shall belong to Landlord,
except as provided in the next sentence.  Except for any relocation benefits and
award for loss of business, Tenant’s Alterations, trade fixtures and equipment
to which Tenant may be entitled provided same do not reduce the amount of
Landlord’s award, Tenant hereby assigns all claims against the condemning
authority to Landlord, including, but not limited to, any claim relating to
Tenant’s leasehold estate.
 
20. Quiet Enjoyment.  Landlord covenants that Tenant, upon performing all of its
covenants, agreements and conditions of this Lease, shall have quiet and
peaceful possession of the Premises as against anyone claiming by or through
Landlord, subject, however, to the terms of this Lease.
 
21. Assignment and Subletting.
 
(a) Except as provided in Section (b) below, Tenant shall not enter into nor
permit any Transfer voluntarily or by operation of law, without the prior
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned.  Without limitation, Tenant agrees that Landlord’s consent shall
not be considered unreasonably withheld if (i) the proposed transferee is an
existing tenant of Landlord or an affiliate of Landlord, (ii) the business,
business reputation or creditworthiness of the proposed transferee is
unacceptable to Landlord,   or (iii) Tenant is in default under this Lease or
any act or omission has occurred which would constitute a default with the
giving of notice and/or the passage of time. A consent to one Transfer shall not
be deemed to be a consent to any subsequent Transfer.  In no event shall any
Transfer relieve Tenant from any obligation under this Lease.  Landlord’s
acceptance of Rent from any person shall not be deemed to be a waiver by
Landlord of any provision of this Lease or to be a consent to any Transfer.  Any
Transfer not in conformity with this Section 21 shall be void at the option of
Landlord.
 
(b) Landlord’s consent shall not be required in the event of any Transfer by
Tenant to an Affiliate provided that (i),  Tenant provides Landlord notice of
the Transfer at least 15 days prior to the effective date, and (ii) in the case
of an assignment or sublease, Tenant delivers to Landlord within 30 days after
the effective date an assumption agreement executed by Tenant and the Affiliate,
together with a certificate of insurance evidencing the Affiliate’s compliance
with the insurance requirements of Tenant under this Lease.
 
(c) The provisions of subsection (a) above notwithstanding, if Tenant proposes
to Transfer all of the Premises (other than to an Affiliate), Landlord may
terminate this Lease, either conditioned on execution of a new lease between
Landlord and the proposed transferee or without that condition.  If Tenant
proposes to enter into a Transfer of less than all of the Premises (other than
to an Affiliate), Landlord may amend this Lease to remove the portion of the
Premises to be transferred, either conditioned on execution of a new lease
between Landlord and the proposed transferee or without that condition.
 
(d) If any assignment or sublease provides for the receipt by, on behalf of or
on account of Tenant of any consideration of any kind whatsoever (including,
without limitation, a premium rental for a sublease or a lump sum payment for an
assignment) in excess of the Minimum Annual Rent and/or additional rent payable
under this Lease (or in the case of a subletting of less than all of the
Premises, in excess of the pro rata portion of the Minimum Annual Rent and/or
additional rent allocable to the portion of the Premises proposed to be sublet),
any such excess shall be retained by Tenant.
 
(e) If Tenant requests Landlord’s consent to a Transfer, Tenant shall provide
Landlord, at least 15 days prior to the proposed Transfer, current financial
statements of the transferee certified by an executive officer of the
transferee, a complete copy of the proposed Transfer documents, and any other
information Landlord reasonably requests.  Immediately following any approved
assignment or sublease, Tenant shall deliver to Landlord an assumption agreement
reasonably acceptable to Landlord executed by Tenant and the transferee,
together with a certificate of insurance evidencing the transferee’s compliance
with the insurance requirements of Tenant under this Lease.  Tenant agrees to
reimburse Landlord for reasonable administrative and attorneys’ fees in
connection with the processing and documentation of any Transfer for which
Landlord’s consent is requested.
 
22. Subordination; Mortgagee’s Rights.
 
(a) Tenant accepts this Lease subject and subordinate to any Mortgage now or in
the future affecting the Premises, provided that Tenant’s right of possession of
the Premises shall not be disturbed by the Mortgagee so long as Tenant is not in
default under this Lease beyond the expiration of an applicable notice and cure
period.  This clause shall be self-operative, but within twenty (20) days after
request, Tenant shall execute and deliver any further instruments confirming the
subordination of this Lease and any further instruments of attornment that the
Mortgagee  may reasonably request and so long as the Mortgagee shall execute and
deliver a non-disturbance agreement in the form reasonably requested by the
Mortgagee.  However, any Mortgagee may at any time subordinate its Mortgage to
this Lease, without Tenant’s consent, by giving notice to Tenant, and this Lease
shall then be deemed prior to such Mortgage without regard to their respective
dates of execution and delivery; provided that such subordination shall not
affect any Mortgagee’s rights with respect to condemnation awards, casualty
insurance proceeds, intervening liens or any right which shall arise between the
recording of such Mortgage and the execution of this Lease.
 
(b) No Mortgagee shall be (i) liable for any act or omission of a prior
landlord, (ii) subject to any rental offsets or defenses against a prior
landlord, (iii) bound by any amendment of this Lease made without its written
consent, or (iv) bound by payment of Monthly Rent more than one month in advance
or liable for any other funds paid by Tenant to Landlord unless such funds
actually have been transferred to the Mortgagee by Landlord.  Landlord
represents and warrants that as of the Date of this Lease there is no Mortgage
encumbering the Property.  Landlord covenants that between the Date of this
Lease and the Commencement Date, Landlord shall not encumber the Property with
any Mortgage; provided, however, that Landlord shall have the right to so
encumber the Property during such period so long as the Mortgagee agrees in
writing that such Mortgagee shall be liable for Landlord’s obligations under the
Lease to perform and complete the Tenant Improvements (as hereinafter defined)
and to make available to Tenant the Tenant Improvements Allowance and Additional
Allowance (each as hereinafter defined).
 
(c) The provisions of Sections 18 and 19 above notwithstanding, Landlord’s
obligation to restore the Premises after a casualty or condemnation shall be
subject to the consent and prior rights of any Mortgagee.
 
23. Tenant’s Certificate; Financial Information.  Within twenty (20) days after
Landlord’s request from time to time, (a) Tenant shall execute, acknowledge and
deliver to Landlord, for the benefit of Landlord, Mortgagee, any prospective
Mortgagee, and any prospective purchaser of Landlord’s interest in the Property,
an estoppel certificate in the form of attached Exhibit “C” (or other form
requested by Landlord), modified as necessary to accurately state the facts
represented (provided Landlord shall not make such request more than 2 times per
calendar year), and (b) Tenant shall furnish to Landlord, Landlord’s Mortgagee,
prospective Mortgagee and/or prospective purchaser reasonably requested
financial information, unless such financial information is available to the
general public over the internet.
 
24. Surrender.
 
(a) On the date on which this Lease expires or terminates, Tenant shall return
possession of the Premises to Landlord in as good condition as same were in on
the Commencement Date, except for ordinary wear and tear, except for casualty or
condemnation damage or other conditions that Tenant is not required to remedy
under this Lease, and for acts of God and the elements.  Prior to the expiration
or termination of this Lease, Tenant shall remove from the Property all wiring
and cabling (unless Landlord directs Tenant otherwise), all furniture, trade
fixtures and equipment, and all other personal property installed by Tenant or
its assignees or subtenants.  Tenant shall repair any damage resulting from such
removal and shall restore the Property to good order and condition.  Any of
Tenant’s personal property not removed as required shall be deemed abandoned,
and Landlord, at Tenant’s expense, may remove, store, sell or otherwise dispose
of such property in such manner as Landlord may see fit and/or Landlord may
retain such property or sale proceeds as its property.  If Tenant does not
return possession of the Premises to Landlord in the condition required under
this Lease, Tenant shall pay Landlord all resulting damages Landlord may suffer.
 
(b) Provided Tenant gives Landlord not less than six (6) months prior written
notice of such holdover, Tenant shall have the right to holdover in possession
of the Premises for up to four (4) months (the “Initial Holdover Period”) under
the same terms and conditions of this Lease, with the exception that (i) the
Minimum Monthly Rent during the Initial Holdover Period shall be 103% of the
immediately preceding Minimum Monthly Rent, (ii) Tenant shall be allowed to
vacate the Premises at any time during such four (4) month period after giving
Landlord thirty (30) days prior written notice, and (iii) Tenant shall not be
liable for any damages, including consequential damages, that Landlord suffers
as a result of the holdover.  If notice was not properly provided by Tenant for
the Initial Holdover Period or if Tenant remains in possession of the Premises
after the expiration or termination of the Initial Holdover Period, Tenant’s
occupancy of the Premises shall be that of a tenancy at will.  Tenant’s
occupancy during any holdover period after the Initial Holdover Period (or after
the Expiration Date if notice was not property given by Tenant for the Initial
Holdover Period) shall otherwise be subject to the provisions of this Lease
(unless clearly inapplicable), except that the Minimum Monthly Rent shall be
125% of the immediately preceding Minimum Monthly Rent during the holdover
period.   No holdover or payment by Tenant after the expiration or termination
of the Initial Holdover Period shall operate to extend the Term or prevent
Landlord from immediate recovery of possession of the Premises by summary
proceedings or otherwise.  Any provision in this Lease to the contrary
notwithstanding, any holdover by Tenant (other than during the Initial Holdover
Period) shall constitute a default on the part of Tenant under this Lease
entitling Landlord to exercise, without obligation to provide Tenant any notice
or cure period, all of the remedies available to Landlord in the event of a
Tenant default, and Tenant shall be liable for all damages, including
consequential damages, that Landlord suffers as a result of the holdover.
 
25. Defaults - Remedies.
 
(a) It shall be an Event of Default:
 
(i) If Tenant does not pay in full when due any and all Rent and, except as
provided in Section 25(c) below, Tenant fails to cure such default on or before
the date that is ten (10) days after Landlord gives Tenant notice of default;
 
(ii) If Tenant enters into or permits any Transfer in violation of Section 21
above;
 
(iii) If Tenant fails to observe and perform or otherwise breaches any other
provision of this Lease, and, except as provided in Section 25(c) below, Tenant
fails to cure the default on or before the date that is  thirty (30) days after
Landlord gives Tenant notice of default; provided, however, if the default
cannot reasonably be cured within thirty (30) days following Landlord’s giving
of notice, Tenant shall be afforded additional reasonable time to cure the
default if Tenant begins to cure the default within ten (10) days following
Landlord’s notice and continues diligently in good faith to completely cure the
default; or
 
(iv) If Tenant becomes insolvent or makes a general assignment for the benefit
of creditors or offers a settlement to creditors, or if a petition in bankruptcy
or for reorganization or for an arrangement with creditors under any federal or
state law is filed by or against Tenant, or a bill in equity or other proceeding
for the appointment of a receiver for any of Tenant’s assets is commenced, or if
any of the real or personal property of Tenant shall be levied upon; provided
that any proceeding brought by anyone other than Landlord or Tenant under any
bankruptcy, insolvency, receivership or similar law shall not constitute an
Event of Default until such proceeding has continued unstayed for more than
ninety (90) consecutive days.
 
(b) If an Event of Default occurs, Landlord shall have the following rights and
remedies provided same are exercised in accordance with applicable Laws:
 
(i) Landlord, without any obligation to do so, may upon fourteen (14) days prior
written notice (except in emergency) to Tenant elect to cure the default on
behalf of Tenant, in which event Tenant shall reimburse Landlord upon demand for
any sums paid or costs incurred by Landlord (together with an administrative fee
of 15% thereof) in curing the default, plus interest at the Interest Rate from
the respective dates of Landlord’s incurring such costs, which sums and costs
together with interest at the Interest Rate shall be deemed additional Rent;
 
(ii) To enter and repossess the Premises, by breaking open locked doors if
necessary, and remove all persons and all or any property, by action at law or
otherwise, without being liable for prosecution or damages.  Landlord may, at
Landlord’s option, make Alterations and repairs in order to relet the Premises
and relet all or any part(s) of the Premises for Tenant’s account.  Tenant
agrees to pay to Landlord on demand any deficiency (taking into account all
costs incurred by Landlord) that may arise by reason of such reletting.  In the
event of reletting without termination of this Lease, Landlord may at any time
thereafter elect to terminate this Lease for such previous breach;
 
(iii) To accelerate the whole or any part of the Rent for the balance of the
Term, and declare the same to be immediately due and payable; and
 
(iv) To terminate this Lease and the Term without any right on the part of
Tenant to save the forfeiture by payment of any sum due or by other performance
of any condition, term or covenant broken.
 
(c) If Landlord elects to accelerate Rent pursuant to Section 23(b)(iii) above,
Landlord shall be entitled to recover the following amounts (reduced by the
amount of loss of Rent that Tenant proves could be reasonably avoided):
 
(i) The worth at the time of award of any unpaid Rent and other charges which
has been earned at the time of such termination; plus
 
(ii) The worth at the time of award of the amount of any Rent and other charges
which would have been earned after termination until the award; plus
 
(iii) The worth at the time of award of the amount of any unpaid Rent and other
charges which Tenant would have paid for the balance of the Term after the time
of award; plus
 
(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including without limitation, any costs or expenses incurred by
Landlord in (a) maintaining or preserving the Premises after such default, (b)
recovering possession of the Premises, including reasonable attorneys’ fees
therefore, (c) expenses of reletting the Premises to a new tenant, including
necessary renovations or alterations of the Premises, reasonable attorneys’ fees
incurred, and leasing commissions incurred; plus
 
(v) Such other amounts in addition to or in lieu of the foregoing as may be
permitted from time to time by the laws of the State where the Project is
located.
 
As used in subparagraphs (i), (ii) and (iii) above, the “worth at the time of
award” is computed by allowing interest on unpaid amounts at the rate of 6.0%
per annum.
 
For purposes of this Section 25, all Rent other than Minimum Annual Rent, shall,
for purposes of calculating any amount due under the provisions of subparagraph
(iii) above, be computed on the basis of the average monthly amount of Rent
payable by Tenant during the immediately preceding 36 month period, except that
if it becomes necessary to compute such rental before such 36 months of the Term
expired, then such Rent shall be computed on the basis of the average monthly
amount of  Rent payable during such shorter period.
 
(d) Any provision to the contrary in this Section 25 notwithstanding,
(i) Landlord shall not be required to give Tenant the notice and opportunity to
cure provided in Section 25(a) above more than twice in any consecutive 12-month
period, and thereafter Landlord may declare an Event of Default without
affording Tenant any of the notice and cure rights provided under this Lease,
and (ii) Landlord shall not be required to give such notice prior to exercising
its rights under Section 25(b) if Tenant fails to comply with the provisions of
Sections 16, 32 or 23 in an emergency.
 
(e) No waiver by Landlord of any breach by Tenant shall be a waiver of any
subsequent breach, nor shall any forbearance by Landlord to seek a remedy for
any breach by Tenant be a waiver by Landlord of any rights and remedies with
respect to such or any subsequent breach.  Efforts by Landlord to mitigate the
damages caused by Tenant’s default shall not constitute a waiver of Landlord’s
right to recover damages hereunder.  No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
provided herein or by law, but each shall be cumulative and in addition to every
other right or remedy given herein or now or hereafter existing at law or in
equity.  No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the total amount due Landlord under this Lease shall be deemed to be
other than on account, nor shall any endorsement or statement on any check or
payment be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord’s right to recover the balance of Rent
due, or Landlord’s right to pursue any other available remedy.
 
(f) Notwithstanding anything to the contrary contained herein, Landlord shall
make reasonable effort to mitigate its damages to the extent required under
applicable Laws; provided that if, after the date hereof, the Laws shall change
so that Landlord shall not be required to perform any mitigation of its damages,
following repossession of the Premises, Landlord agrees to make commercially
reasonable efforts to re-let the Premises at such rates and under such terms as
are then commercially reasonable.
 
(g) If either party commences an action against the other party arising out of
or in connection with this Lease, the prevailing party shall be entitled to have
and recover from the other party attorneys’ fees, costs of suit, investigation
expenses and discovery costs, including costs of appeal.
 
(h) Landlord and Tenant waive the right to a trial by jury in any action or
proceeding based upon or related to, the subject matter of this Lease.
 
26. Tenant’s and Landlord’s Authority.  Tenant represents and warrants to
Landlord that:  (a) Tenant is duly formed, validly existing and in good standing
under the laws of the state under which Tenant is organized, and qualified to do
business in the state in which the Property is located, and (b) the person(s)
signing this Lease are duly authorized to execute and deliver this Lease on
behalf of Tenant.  Landlord represents and warrants to Tenant
that:  (a) Landlord is duly formed, validly existing and in good standing under
the laws of the state under which Landlord is organized, and qualified to do
business in the state in which the Property is located, and (b) the person(s)
signing this Lease are duly authorized to execute and deliver this Lease on
behalf of Landlord.
 
27. Liability of Landlord and Tenant.  The word “Landlord” in this Lease
includes the Landlord executing this Lease as well as its successors and
assigns, each of which shall have the same rights, remedies, powers, authorities
and privileges as it would have had it originally signed this Lease as
Landlord.  Any such person or entity, whether or not named in this Lease, shall
have no liability under this Lease after it ceases to hold title to the Premises
except for obligations already accrued.  Tenant shall look solely to Landlord’s
successor in interest for the performance of the covenants and obligations of
the Landlord hereunder which subsequently accrue.  Landlord shall not be deemed
to be in default under this Lease unless Tenant gives Landlord notice specifying
the default and Landlord fails to cure the default within a reasonable period
following Tenant’s notice.  Neither Landlord nor any principal of Landlord nor
any owner of the Property, whether disclosed or undisclosed, shall have any
personal liability with respect to any of the provisions of this Lease or the
Premises; Tenant shall look solely to the equity of Landlord in the Property for
the satisfaction of any claim by Tenant against Landlord.
 
In no event shall Landlord or Tenant be liable to the other party for any loss
of business or profits of such party or for consequential, punitive or special
damages of any kind, except for Tenant’s liability for damages under Section
24(b) above.
 
28. Tenant Improvements; Tenant Allowance.
 
(a) Landlord, through the Contractor and subcontractors, shall complete
construction of the improvements agreed upon between Landlord and Tenant (the
"Tenant Improvements") in accordance with this Section 28.  Landlord and shall
deliver such Premises in its then “as is” condition, except as set forth in this
Lease.  Landlord agrees to complete such construction at Tenant’s sole expense
(except as otherwise provided in Exhibit “D” attached hereto) equal to the
aggregate of all costs, expenses and fees incurred by or on behalf of Landlord
in connection therewith (the “Tenant’s Cost”), including without limitation (i)
architectural, engineering and design costs (whether incurred by Landlord or
Tenant), (ii) the cost charged to Landlord by Landlord’s general contractor (the
"Contractor") and all subcontractors for performing such construction, and (iii)
the cost to Landlord of performing directly any portion of such
construction.  Landlord agrees to credit Tenant with an allowance equal to
Forty-Three and 00/100 Dollars ($43.00) per rentable square foot of the Premises
(the “Tenant Improvement Allowance”).  Landlord and Tenant hereby agree that the
Minimum Annual Rent hereunder is subject to adjustment based upon the aggregate
cost of the Tenant Improvements, including out-of-pocket expenses and reasonable
soft costs, as follows: in the event that the actual aggregate costs of the
Tenant Improvements are an amount less than $43.00 per rentable square foot (the
“Cost Savings”), the Minimum Annual Rent hereunder shall be decreased each year
by an amount equal to seven percent (7%) of the difference between (i) $43.00
per rentable square foot multiplied by 101,269 rentable square feet, and (ii)
the actual aggregate cost of the Tenant Improvements.  In lieu of the foregoing,
Tenant shall have the right upon notice to Landlord to apply the Cost Savings
towards additional improvements to the Premises.  In addition, Tenant may
request an additional tenant improvement allowance equal to Four and 00/100
Dollars per rentable square foot of the Premises (the “Additional Allowance”),
which amounts (i) would be amortized at a rate per annum equal to ten percent
(10%) and the resulting monthly amount so amortized will be added to the Monthly
Minimum Rent, and (ii) may be applied towards the Tenant Improvements or
additional tenant improvements, but not furniture, fixtures and
equipment.  Landlord shall obtain or cause  Contractor to obtain all applicable
licenses, permits and approvals to complete the Tenant Improvements in
accordance with all applicable Laws.  Landlord covenants to require Contractor
to construct and complete the Tenant Improvements in accordance with the Final
Drawings (as defined below), in a good and workmanlike manner and in compliance
with all Laws.
 
(b) Space Plan. Landlord and Tenant have agreed upon a space plan and scope of
work for the Tenant Improvements as set forth on Exhibit "D" attached hereto
(the “Space Plan and Scope of Work for Tenant Improvements”).  
 
(c) Construction Drawings and Specifications.  On or before September 1, 2008,
Tenant will provide Landlord with construction drawings and specifications for
the Tenant Improvements for Landlord's review and approval.  Landlord will
review and approve or provide comments to the construction drawings and
specifications, which approval Landlord shall not unreasonably withhold,
condition or delay, the construction drawings and specifications in writing to
Tenant within fifteen (15) business days after receiving the construction
drawings and specifications from Tenant.  If Landlord reasonably disapproves the
construction drawings, Landlord shall specifically describe any reasons for such
disapproval in a written notice to Tenant.  If Tenant disagrees to the
objections Landlord has to the construction drawings and specifications,
Landlord and Tenant shall use diligent and good faith efforts to resolve any
such dispute in a prompt manner.  Thereafter, Tenant will provide appropriately
revised construction drawings and specifications to Landlord reflecting any such
changes that were agreed upon on or before the date that is five (5) business
days following Tenant's receipt of Landlord’s disapproval of the construction
drawings and specifications if there is no disagreement or five (5) business
days after resolution of the dispute if there is disagreement.  All revisions to
the construction drawings and specifications will be clouded, blacklined, or
otherwise clearly marked to highlight such revisions for easy identification as
a revised item.  The agreed upon construction drawings and specifications are
hereinafter referred to herein as the "Final Drawings".
 
(d) Contractor Bids; Budget.  Promptly following agreement between Landlord and
Tenant of the construction drawings, Landlord and Tenant shall each submit the
names of two (2) general contractors for construction trade bidding and bid
analysis.  Landlord shall submit the construction drawings to each of the
general contractors selected by Landlord and Tenant.  Each general contractor
shall have five (5) days from the submission date (the "Bid Expiration Date") on
which to bid the costs and expenses and timing related to the Tenant
Improvements.  Not later than five (5) days after the Bid Expiration Date,
Landlord and Tenant shall select the Contractor, but will give primary
consideration to (i) the price of the Tenant Improvements, (ii) the timing for
completion of the Tenant Improvements, and (iii) the general reputation of the
party bidding on the Tenant Improvements.  After Landlord and Tenant select the
Contractor, the Contractor will promptly submit the construction drawings and
specifications for permits.  Any delay in the permitting process not caused by
Landlord shall be a Force Majeure Delay.
 
(e) Changes to Construction Drawings and Specifications.  Tenant will
immediately notify Landlord if Tenant desires to make any changes to the Tenant
Improvements after the construction drawings and specifications have been agreed
upon.  If Landlord approves the revisions, Landlord or Contractor will notify
Tenant of the anticipated additional cost and delay in completing the Tenant
Improvements that would be caused by such revisions.  If Landlord reasonably
disapproves the revisions, Landlord will notify Tenant of the reasons for
disapproval and will cooperate with Tenant to resolve the disagreements.  Tenant
will approve or disapprove the increased cost and delay within 5 business days
after such notice.  If Tenant approves, Landlord will prepare, and Landlord and
Tenant will execute, a change order describing the revisions and the anticipated
additional cost and delay.  If Tenant disapproves, the changes will not be made
unless Landlord and Tenant can agree upon a resolution within 5 business days
thereafter.  Any delay relating to a request for revisions or a change order is
a Tenant Delay.  If Landlord reasonably estimates that the change order will
cause the cost of the Tenant Improvements to exceed the Tenant Improvement
Allowance (and to the extent applicable, the Additional Allowance), or if the
cost of the Tenant Improvements already exceeds the Tenant Improvement Allowance
(and to the extent applicable, the Additional Allowance), Landlord may require
Tenant to deposit such estimated additional cost with Landlord before the change
order work is performed.
 
(f) Landlord’s Approval Rights.  Landlord may withhold its approval of any
changes to the space plan, construction drawings and specifications, change
orders, or other work requested by Tenant which Landlord reasonably determines
may require work which: (a) exceeds or adversely affects the structural
integrity of the Building; (b) will increase the cost of operation or
maintenance of any of the systems of the Property (unless Tenant agrees in
writing to pay for such increased costs); (c) does not conform to applicable
building codes, policies or procedures or is not approved by any governmental
authority with jurisdiction over the Premises; (d) may detrimentally affect the
uniform appearance of the Property; (e) is not a building standard item or an
item of equal or higher quality; or (f) is reasonably disapproved by Landlord
for any other reason.
 
(g) Tenant’s Representative.  Tenant designates Bjorn Hansen as the
representative of Tenant having authority to approve the construction drawings
and specifications, request or approve any change order, give and receive all
notices, consents, approvals and directions regarding the Tenant Improvements,
and to otherwise act for and bind Tenant in all matters relating to the Tenant
Improvements.  Bjorn Hansen’s email address is bhansen@shutterfly.com and
telephone number is 650-610-3547.
 
(h) Substantial Completion.  Landlord will use commercially reasonable efforts
to achieve Substantial Completion of the Tenant Improvements on or before March
1, 2009, subject to Tenant Delays, delays in agreement on the construction
drawings and specifications, third party and government approvals, disputes
between Landlord and Tenant and Force Majeure Delays.  If Landlord is unable to
achieve Substantial Completion on or before March 1, 2009, as extended for
Tenant Delays, delays in agreement on the construction drawings and
specifications, third party and government approvals and disputes between
Landlord and Tenant and Force Majeure Delay, Tenant shall receive a credit to
Minimum Annual Rent equal to one (1) day of Minimum Annual Rent for each day
thereafter for which Landlord is unable to achieve Substantial Completion, which
credits shall be applied to the first payment of Minimum Annual Rent.
 
If Landlord is unable to achieve Substantial Completion on or before May 31,
2009, as extended for Tenant Delays (but not Force Majeure Delay), Tenant may
immediately terminate this Lease by written notice to Landlord no later than
June 7, 2009 as its sole and exclusive remedy.  Landlord shall not liable to
Tenant for any resulting loss or damage; provided, however, that Landlord (a)
will appropriately adjust the Commencement Date and (b) agrees that the Minimum
Annual Rent credit referenced in the immediately preceding paragraph shall
remain in the event Tenant does not elect to terminate.  Alternatively, if
Landlord reasonably believes that it will be unable to achieve Substantial
Completion on or before May 31, 2009, as extended for Tenant Delays, delays in
agreement on the construction drawings and specifications, third party and
government approvals and disputes between Landlord and Tenant, Landlord may
provide written notice of the same to Tenant, upon which Tenant may within
fifteen (15) days of receipt of such notice, terminate this Lease by written
notice to Landlord as its sole and exclusive remedy and Landlord shall promptly
return to Tenant all prepaid rent previously paid to Landlord.  In the event
Tenant has not terminated within such time periods set forth above, this Lease
shall remain in full force and effect.  Landlord shall not liable to Tenant for
any resulting loss or damage; provided, however, that Landlord will
appropriately adjust the Commencement Date.
 
Landlord shall deliver the Premises to Tenant clean and free of debris.

 
(i) Punch List.  Landlord shall give Tenant estimates of the schedule for
completion of the Tenant Improvements and endeavor to provide thirty (30) days
prior written notice of the anticipated date the Premises will be ready for
occupancy.  Not later than thirty (30) days after the date of Substantial
Completion of the Tenant Improvements, Landlord and Tenant’s Representative will
inspect the Premises and develop a “punch list” of any Tenant Improvement items
which were either not properly completed or are in need of repair.  Landlord
will complete (or repair, as the case may be) the items listed on the punch list
with commercially reasonable diligence and speed, but in no event later than
sixty (60) days after the punch list is developed.  If Tenant does not inspect
the Premises with Landlord as reasonably requested by Landlord within thirty
(30) days after the date of Substantial Completion, Tenant will be deemed to
have accepted the Premises as delivered.
 
(j) Tenant Finish Work.  All finish work and decoration and other work desired
by Tenant and not included within the Tenant Improvements to be performed by
Landlord as set forth in the approved construction drawings and specifications
will be designed, furnished and installed by Tenant at Tenant’s sole expense and
will not be chargeable against the Tenant Improvement Allowance.  Tenant will
perform all such work in the same manner and following the same procedures as
are provided in this Lease for alterations to the Premises.  Landlord is under
no obligation to perform, inspect, or supervise any such work, and Landlord
shall have no liability or responsibility whatsoever therefor.  Landlord hereby
approves the Tenant work set forth on Exhibit “G” attached hereto (the “Tenant
Work”).
 
(k) Landlord's Warranty.  Landlord agrees to provide Tenant with a one (1) year
warranty regarding the Tenant Improvements in the same form attached hereto as
Exhibit "I" and which shall be contained in the  contractor agreement for the
construction of the Tenant Improvements.
 
29. Major Work.  Landlord agrees to use commercially reasonably efforts during
the months of November and December to (a) avoid planning and performing
significant maintenance on the improvements on the Premises, or (b) causing an
interruption to the Building Systems, in either case which would materially
limit access to the Premises or Common Areas.
 
30. Emergency Generator.  Landlord acknowledges that Tenant shall have the right
to (i) install emergency generator(s) in the “truck court” area of the Premises,
subject to Tenant’s compliance with all applicable Laws and Building Rules, (ii)
test the generator(s) on a monthly basis, and (iii) notwithstanding anything to
the contrary contained the Lease, to remove such generator(s) at the expiration
of the Lease.
 
31. Option to Purchase.  
 
(a) Tenant shall have the option to purchase the Premises not later than the
expiration of the first (1st)  year of the Term by giving written notice to
Landlord not later than thirty (30) days  prior to the expiration of such year
(the “Purchase Notice”); it being agreed that time is of the essence.  Upon
exercise by Tenant of its option to purchase, this Lease and the Purchase Notice
shall constitute an agreement of sale and purchase between the parties whereby
Landlord shall agree to sell and Tenant shall agree to purchase the Premises
upon the following terms and conditions:
 
(i) The purchase price for the Premises shall be Twenty Six Million Three
Hundred Thousand and 00/100 Dollars ($26,300,000.00), plus any of the Additional
Allowance utilized by Tenant.
 
(ii) Settlement for the purchase of the Premises shall be held at Landlord’s
office at 2390 E. Camelback Road, Suite 318, Phoenix, Arizona 85016 at 10:00
a.m. on a date which is no later than the expiration of the second year of the
Term or, if such date is not a business day, on the first business day
thereafter.
 
(iii) The purchase price shall be payable by Tenant to Landlord at the time of
settlement by wire transfer of immediately available federal funds.
 
(iv) Landlord and Tenant shall share equally in the payment for any documentary
stamps to be affixed to the deed of conveyance and any realty transfer taxes
imposed upon or in connection with the conveyance.  All amounts prepaid by
Landlord for operating expenses and any other charges which are applicable to
the period of time after settlement and which have not been paid previously by
Tenant shall be paid by Tenant to Landlord at the time of settlement. Tenant
shall pay to Landlord all Rent that accrues pursuant to this Lease prior to the
date of settlement.
 
(v) Landlord shall convey to Tenant a good and marketable fee simple title to
the Premises by Special Warranty Deed which shall be in sufficient form to be
recorded, in which Landlord shall covenant and agree that the grantor has not
done, committed, or knowingly or willingly suffered to be done or committed, any
act, matter or thing whatsoever whereby the Premises granted, or any part
thereof, is charged or encumbered.  Tenant shall accept title to the Premises
subject to existing leases; any and all taxes; all restrictions, encumbrances
and exceptions of record existing on the date of this Lease; all liens,
restrictions, encumbrances and exceptions hereafter created by Landlord with the
written consent of Tenant; any mortgage as described in subsection (vi) below;
all utility easements and public road rights-of-way hereafter created by
Landlord which are reasonably desirable for the development and/or maintenance
of the Premises, lands adjacent to the Premises, or both; any violations of
building codes, fire laws and other laws and regulations; any liens,
encumbrances and exceptions not created by or resulting from the act, omission
or default of Landlord; all zoning rules, regulations, restrictions or
ordinances; all standard title objections of the title insurance company
insuring Tenant's title; and any liens, encumbrances and exceptions created or
suffered by Tenant; provided, however, that if Landlord cannot convey title as
aforesaid at the time of settlement, Landlord shall have the right, at its
option, to postpone the date of settlement for sixty (60) days during which time
Landlord shall attempt to cure or satisfy the title defects.  Landlord shall not
be required to bring any action or proceeding or otherwise incur any expense to
cure or satisfy the title defects.  If Landlord is unable to deliver title as
required above, Tenant either shall accept such title as Landlord can deliver,
without abatement of the purchase price, or rescind its exercise of its purchase
option and this Lease shall continue in effect, except that Tenant thereafter
shall have no option to purchase and this Section shall be deemed to be null and
void and of no further force or effect.  Tenant's title shall be insurable as
aforesaid at ordinary rates by any reputable title insurance company.
 
(vi) Landlord shall have the right to require the purchase of the Premises by
Tenant pursuant to this Section to be structured as a tax deferred exchange
under Section 1031 of the Internal Revenue Code and the regulations adopted
thereunder, or such substantially equivalent provision of the Internal Revenue
Code as is then applicable to sales of Premises; in which event Tenant shall
execute such documents and instruments as may be reasonably required by Landlord
to facilitate a tax deferred exchange under applicable law.
 
(b) The option to purchase set forth in this Section shall terminate
automatically if at any time during the Term, including without limitation at
any time after Tenant delivers the Purchase Notice, Tenant defaults under any of
the provisions of this Lease and Landlord gives Tenant written notice of such
default; in which event this Section shall be deemed to be null and void and of
no further force or effect.  In addition, the option to purchase shall terminate
automatically if Tenant transfers this Lease (as described in Section 21) or if
the Premises is wholly or partially destroyed by casualty or taken by a
condemnation or otherwise for any public or quasi-public use.
 
32. Right of First Offer.   If and when the next “spec” building to be built in
the next phase of the Cotton Center (individually, the “Additional Space”) first
becomes available for rental during the term of this Lease and provided that (a)
Landlord has not given Tenant notice of a monetary default and/or a material
non-monetary Event of Default more than seven (7) times preceding the Expiration
Date, (b) Tenant is not in default under this Lease beyond any applicable notice
and cure period(s) nor is there any event that with the giving of notice and/or
the passage of time would constitute a default, and (c) Tenant  (or a transferee
permitted under Section 21(b)) is the occupant of at least seventy five percent
(75%) of the Premises, Tenant shall have the right of first offer to lease all
of the Additional Space, subject to the following:
 
(a)           Landlord shall notify Tenant when the Additional Space first
becomes available for rental by any party and Tenant shall have ten (10)
business days following receipt of such notice within which to notify Landlord
in writing that Tenant is interested in negotiating terms for leasing such
Additional Space and to have its offer considered by Landlord prior to the
leasing by Landlord of the Additional Space to a third party.  If Tenant
notifies Landlord within such time period that Tenant is so interested, then
Landlord and Tenant shall have 30 days following Landlord’s receipt of such
notice from Tenant within which to negotiate mutually satisfactory terms for the
leasing of the Additional Space by Tenant and to execute an amendment to this
Lease incorporating such terms or a new lease for the Additional Space.


(b)           If Tenant does not notify Landlord within such 10 business days of
its interest in leasing the Additional Space or if Tenant does not execute such
amendment or lease within such 30 days, if applicable, then this right of first
offer to lease the Additional Space will lapse and be of no further force or
effect and Landlord shall have the right to lease all or part of the Additional
Space to any other party at any time on any terms and conditions acceptable to
Landlord.
 
        (c)           This right of first offer to lease the Additional Space is
a one-time right if and when each Additional Space first becomes available, is
personal to Tenant and any transferee permitted under Section 21(b) of the Lease
and is non-transferable to any assignee or sublessee (other than any transferee
permitted under Section 21(b) of the Lease) or other party.
 
33. Brokers; Recognition and Indemnity.  
 
(a) Tenant and Landlord represent and warrant to each other that Cushman &
Wakefield, as Tenant’s broker, and CB Richard Ellis, as Landlord’s broker, are
the only brokers or finders that either has had any dealings, negotiations or
consultations with relating to the Premises or this transaction and that no
other broker or finder called the Premises to Tenant’s attention for lease or
took any part in any dealings, negotiations or consultations relating to the
Premises or this Lease.  Such named brokers are entitled to a commission on an
“if, as and when” rent is collected basis in accordance with a separate
agreement.
 
(b) Tenant agrees to be responsible for, indemnify, defend and hold harmless
Landlord from and against all costs, fees (including, without limitation,
attorney’s fees), expenses, liabilities and claims incurred or suffered by
Landlord arising from any breach by Tenant of Tenant’s foregoing representation
and warranty.  Landlord agrees to be responsible for, indemnify, defend and hold
harmless Tenant from and against all costs, fees (including, without limitation,
attorney’s fees), expenses, liabilities and claims incurred or suffered by
Tenant arising from any breach by Landlord of Landlord’s foregoing
representation and warranty.
 
34. Guaranty.                           Intentionally deleted.
 
35. Notices.  Any notice, consent or other communication under this Lease shall
be in writing and addressed to Landlord or Tenant at their respective addresses
specified in Section 1 above (or to such other address as either may designate
by notice to the other) with a copy to any Mortgagee or other party designated
by Landlord.  Each notice or other communication shall be deemed given if sent
by prepaid overnight delivery service or by certified mail, return receipt
requested, postage prepaid or in any other manner, with delivery in any case
evidenced by a receipt, and shall be deemed to have been given on the day of
actual delivery to the intended recipient or on the business day delivery is
refused.  The giving of notice by Landlord’s attorneys, representatives and
agents under this Section shall be deemed to be the acts of Landlord.
 
36. Miscellaneous.
 
(a) The captions in this Lease are for convenience only, are not a part of this
Lease and do not in any way define, limit, describe or amplify the terms of this
Lease.
 
(b) This Lease represents the entire agreement between the parties hereto and
there are no collateral or oral agreements or understandings between Landlord
and Tenant with respect to the Premises or the Property.  No rights, easements
or licenses are acquired in the Property or any land adjacent to the Property by
Tenant by implication or otherwise except as expressly set forth in this
Lease.  This Lease shall not be modified in any manner except by an instrument
in writing executed by the parties.  The masculine (or neuter) pronoun and the
singular number shall include the masculine, feminine and neuter genders and the
singular and plural number.  The word “including” followed by any specific
item(s) is deemed to refer to examples rather than to be words of
limitation.  The word “person” includes a natural person, a partnership, a
corporation, a limited liability company, an association and any other form of
business association or entity.  Both parties having participated fully and
equally in the negotiation and preparation of this Lease, this Lease shall not
be more strictly construed, nor any ambiguities in this Lease resolved, against
either Landlord or Tenant.
 
(c) Each covenant, agreement, obligation, term, condition or other provision
contained in this Lease shall be deemed and construed as a separate and
independent covenant of the party bound by, undertaking or making the same, not
dependent on any other provision of this Lease unless otherwise expressly
provided.  All of the terms and conditions set forth in this Lease shall apply
throughout the Term unless otherwise expressly set forth herein.
 
(d) If any provisions of this Lease shall be declared unenforceable in any
respect, such unenforceability shall not affect any other provision of this
Lease, and each such provision shall be deemed to be modified, if possible, in
such a manner as to render it enforceable and to preserve to the extent possible
the intent of the parties as set forth herein.  This Lease shall be construed
and enforced in accordance with the laws of the state in which the Property is
located.
 
(e) This Lease shall be binding upon and inure to the benefit of Landlord and
Tenant and their respective heirs, personal representatives and permitted
successors and assigns.  All persons liable for the obligations of Tenant under
this Lease shall be jointly and severally liable for such obligations.
 
(f) Tenant shall not record this Lease or any memorandum without Landlord’s
prior consent.
 
(g) This Lease may be executed simultaneously in two or more counterparts each
of which shall be deemed an original, but all of which shall constitute one and
the same Lease.  Landlord and Tenant agree that the delivery of an executed copy
of this Lease by facsimile or by email of a *.pdf file shall be legal and
binding and shall have the same full force and effect as if an original executed
copy of this Lease had been delivered.
 
(h)             See Exhibit “F” attached hereto and made a part hereof for
additional terms and conditions of this Lease.


 

 
 
 

--------------------------------------------------------------------------------

 



 
Landlord and Tenant have executed this Lease on the respective date(s) set forth
below.
 

   
Landlord:
Date signed: August 22, 2008
 
 
LIBERTY COTTON CENTER, LLC
By:  Liberty Cotton Center II, LLC, its sole Member
By:  Liberty Property Limited Partnership, its sole Member
By: Liberty Property Trust, Sole General Partner
 
By: /s/ Robert Goldschmidt
Name: Robert Goldschmidt
Title: Senior Vice President, Regional Director
 
                By: /s/ William P. Hankowsky
Name: William P. Hankowsky
Title: Chairman, President and CEO
 
   
Tenant:
Date signed: August 15, 2008
 
 
SHUTTERFLY, INC., a Delaware corporation
 
    By:  /s/ Mark J. Rubash         
    Name: Mark J. Rubash                      
    Title: Senior Vice President & Chief Financial Officer         
     


                                                              


 
 

--------------------------------------------------------------------------------

 

Rider 1 to Lease Agreement
 
(Multi-Tenant Industrial)
 
ADDITIONAL DEFINITIONS
 
“ADA” means the Americans With Disabilities Act of 1990 (42 U.S.C. § 1201 et
seq.), as amended and supplemented from time to time.
 
“Affiliate” means (i) any entity controlling, controlled by, or under common
control of, Tenant, (ii) any successor to Tenant by merger, consolidation or
reorganization, and (iii) any purchaser of all or a substantial portion of the
assets of Tenant.
 
“Agents” of a party means such party’s employees, agents, representatives,
contractors, licensees or invitees.
 
“Alteration” means any addition, alteration or improvement to the Premises or
Property, as the case may be.
 
“Building Rules” means the rules and regulations attached to this Lease as
Exhibit “B” as they may be amended from time to time.
 
“Building Systems” means any electrical, mechanical, structural, plumbing,
sewer, heating, ventilating, air conditioning, sprinkler, life safety or
security systems serving the Building.
 
“Common Areas” means all areas and facilities as provided by Landlord from time
to time for the use or enjoyment of all tenants in the Building or Property,
including, if applicable, driveways, sidewalks, parking, loading, truck court
and landscaped areas.
 
“Environmental Laws” means all present or future federal, state or local laws,
ordinances, rules or regulations (including the rules and regulations of the
federal Environmental Protection Agency and comparable state agency) relating to
the protection of human health or the environment.
 
“Event of Default” means a default described in Section 25(a) of this Lease.
 
"Force Majeure Delay" means delays caused by strikes, lockouts, boycotts or
other labor problems, casualties, discontinuance of any utility or other service
required for Landlord's construction of the Tenant Improvements, unavailability
or shortages of materials or other problems in obtaining materials necessary for
Landlord's construction of the Tenant Improvements, inability to obtain
necessary governmental permits and approvals (including building permits or
certificates of occupancy), war, riot, civil insurrection, accidents, crime,
weather, acts of God, natural disasters, governmental preemption in connection
with a declared emergency, or any other matter beyond the control of Landlord
(or beyond the reasonable control of Landlord's contractors or subcontractors
construction of the Tenant Improvements).
 
“Hazardous Materials” means pollutants, contaminants, toxic or hazardous wastes
or other materials the removal of which is required or the use of which is
regulated, restricted, or prohibited by any Environmental Law.
 
“Interest Rate” means interest at the rate of 1 1/4% per month.
 
“Land” means the lot or plot of land on which the Building is situated or the
portion thereof allocated by Landlord to the Building.
 
“Laws” means all laws, ordinances, rules, orders, regulations, guidelines and
other requirements of federal, state or local governmental authorities or of any
private association or contained in any restrictive covenants or other
declarations or agreements, now or subsequently pertaining to the Property or
the use and occupation of the Property.
 
“Lease Year” means the period from the Commencement Date through the succeeding
12 full calendar months (including for the first Lease Year any partial month
from the Commencement Date until the first day of the first full calendar month)
and each successive 12-month period thereafter during the Term.
 
“Maintain” means to provide such maintenance, repair and, to the extent
necessary and appropriate, replacement, as may be needed to keep the subject
property in good condition and repair.
 
“Monthly Rent” means the monthly installment of Minimum Annual Rent plus the
monthly installment of estimated Annual Operating Expenses payable by Tenant
under this Lease.
 
“Mortgage” means any mortgage, deed of trust or other lien or encumbrance on
Landlord’s interest in the Property or any portion thereof, including without
limitation any ground or master lease if Landlord’s interest is or becomes a
leasehold estate.
 
“Mortgagee” means the holder of any Mortgage, including any ground or master
lessor if Landlord’s interest is or becomes a leasehold estate.
 
“Operating Expenses” means all costs, fees, charges and expenses incurred or
charged by Landlord in connection with the ownership, operation, maintenance and
repair of, and services provided to, the Property, including, but not limited
to, (i) the charges at standard retail rates for any utilities provided by
Landlord pursuant to Section 10 of this Lease, (ii) the cost of insurance
carried by Landlord pursuant to Section 11 of this Lease, together with the cost
of any deductible paid by Landlord in connection with an insured loss but not in
excess of $20,000 per insured loss, (iii) Landlord’s cost to Maintain the
Property, subject to the provisions of Section 12 of this Lease, (iv) the cost
of trash collection, (v) to the extent not otherwise payable by Tenant pursuant
to Section 8 of this Lease, all levies, taxes (including real estate taxes,
sales taxes and gross receipt taxes), assessments, liens, license and permit
fees, together with the reasonable cost of successfully contesting any of the
foregoing, which are applicable to the Term, and which are imposed by any
authority or under any Law, or pursuant to any recorded covenants or agreements,
upon or with respect to the Property, or any improvements thereto, or directly
upon this Lease or the Rent or upon amounts payable by any subtenants or other
occupants of the Premises, or against Landlord because of Landlord’s estate or
interest in the Property, (vi) the annual amortization (over their estimated
economic useful life or payback period, whichever is shorter) of the costs
(including reasonable financing charges) of capital improvements or
replacements, and (vii) a management fee not to exceed 2.5% of annual Rent and
administrative fee.
 
The foregoing notwithstanding, Operating Expenses shall not include (the
“Exclusions”):  (i) depreciation on the Building, (ii) financing and refinancing
costs (except as provided above), interest on debt or amortization payments on
any mortgage, or rental under any ground or underlying lease, (iii) leasing
commissions, advertising expenses, tenant improvements or other costs directly
related to the leasing of the Property, (iv) income, excess profits or corporate
capital stock tax imposed or assessed upon Landlord, unless such tax or any
similar tax is levied or assessed in lieu of all or any part of any taxes
includable in Operating Expenses above, (v) any and all costs of Landlord in
complying with its obligations under Section (d) of Exhibit “F” (Environmental
Matters), including, without limitation, the costs and expenses of clean-up,
remediation, environmental surveys/assessments, compliance with Environmental
Laws (as hereinafter defined), consulting fees, treatment and monitoring
charges, transportation expenses and disposal fees, etc. (the “Landlord’s
Environmental Cost Exclusion”), (vi) capital improvements and replacement of
capital items except as provided in the prior paragraph, and (vii) replacements
of the roof, foundation or structure of the Building If Landlord elects to
prepay real estate taxes during any discount period, Landlord shall be entitled
to the benefit of any such prepayment.  Landlord shall have the right to
directly perform (by itself or through an affiliate) any services provided under
this Lease provided that the Landlord’s charges included in Operating Expenses
for any such services shall not exceed competitive market rates for comparable
services.
 
“Property” means the Land, the Premises, the Common Areas, and all appurtenances
to them.
 
“Rent” means the Minimum Annual Rent, Annual Operating Expenses and any other
amounts payable by Tenant to Landlord under this Lease.
 
“Substantial Completion” means when (a) a Certificate of Occupancy has been
issued for the Premises covering the Tenant Improvements; and (b) Tenant can use
the Premises for its intended purposes without material interference to Tenant
conducting its ordinary business activities.
 
“Taken” or “Taking” means acquisition by a public authority having the power of
eminent domain by condemnation or conveyance in lieu of condemnation.
 
“Tenant Delay” means any delay caused or contributed to by Tenant, including,
without limitation, with respect to the Tenant Improvements, any delay from any
revisions Tenant proposes to the approved construction drawings and
specifications, provided that in each such instance Landlord first gives Tenant
three (3) business days notice that if Tenant does not so cure its act or
omission the same will thereafter be considered a Tenant Delay.  A Tenant Delay
excuses Landlord’s performance of any obligation related thereto for a period
equal to (a) the duration of the act, occurrence or omission that constitutes
the Tenant Delay, or (b) if longer, the period of delay actually caused by the
Tenant Delay.
 
“Tenant’s Share” means the percentage obtained by dividing the rentable square
feet of the Premises by the rentable square feet of the Building, as set forth
in Section 1 of this Lease.
 
“Transfer” means (i) any assignment, transfer, pledge or other encumbrance of
all or a portion of Tenant’s interest in this Lease, (ii) any sublease, license
or concession of all or a portion of Tenant’s interest in the Premises,
(iii) any transfer of a controlling interest in Tenant (except if Tenant is a
corporation whose stock is publicly traded on a national stock exchange), or
(iv) any merger or consolidation with another entity.
 

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “A”
 
PLAN SHOWING PREMISES
 
[exhaphxlease1.jpg]

 
 
 

--------------------------------------------------------------------------------

 



 


 
EXHIBIT “B”
 


 
BUILDING RULES
 
1.           Any sidewalks, lobbies, passages and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to the Premises.  Landlord shall in all cases retain the right to control or
prevent access by all persons whose presence, in the reasonable judgment of
Landlord, shall be prejudicial to the safety, peace or character of the
Property.
 
2.           The toilet rooms, toilets, urinals, sinks, faucets, plumbing or
other service apparatus of any kind shall not be used for any purposes other
than those for which they were installed, and no sweepings, rubbish, rags,
ashes, chemicals or other refuse or injurious substances shall be placed therein
or used in connection therewith or left in any lobbies, passages, elevators or
stairways except in connection with any Permitted Activities.
 
3.           Tenant shall not impair in any way the fire safety system and shall
comply with all safety, fire protection and evacuation procedures and
regulations established by Landlord or any governmental agency.  No person shall
go on the roof without Landlord’s prior written permission.
 
4.           Skylights, windows, doors and transoms shall not be covered or
obstructed by Tenant, and Tenant shall not install any window covering which
would affect the exterior appearance of the Building, except as approved in
writing by Landlord.  Tenant shall not remove, without Landlord’s prior written
consent, any shades, blinds or curtains in the Premises.
 
5.           Without Landlord’s prior written consent, Tenant shall not hang,
install, mount, suspend or attach anything from or to any sprinkler, plumbing,
utility or other lines.  If Tenant hangs, installs, mounts, suspends or attaches
anything from or to any doors, windows, walls, floors or ceilings, Tenant shall
spackle and sand all holes and repair any damage caused thereby or by the
removal thereof at or prior to the expiration or termination of the Lease.
 
6.           Tenant shall have the right to change any locks or place additional
locks upon any doors provided that tenant provides a pass key to Landlord.
 
7.           Tenant shall not use nor keep in the Building any matter having an
offensive odor, nor explosive or highly flammable material(except in connection
with any Permitted Activities and otherwise in compliance with all applicable
Laws), nor shall any animals other than handicap assistance dogs in the company
of their masters be brought into or kept in or about the Property.
 
8.           If Tenant desires to introduce electrical, signaling, telegraphic,
telephonic, protective alarm or other wires, apparatus or devices, Landlord
shall direct where and how the same are to be placed, and except as so directed,
no installation boring or cutting shall be permitted.  Landlord shall have the
right to prevent and to cut off the transmission of dangerous current of
electricity into or through the Building or the Premises and to require the
changing of wiring connections or layout at Tenant’s expense, to the extent that
Landlord may deem necessary to prevent such dangerous current of electricity,
and further to require compliance with such reasonable rules as Landlord may
establish relating thereto, and in the event of non-compliance with the
requirements or rules, Landlord shall have the right immediately to cut wiring
or to do what it considers necessary to remove the danger.  All wires installed
by Tenant must be clearly tagged at the distributing boards and junction boxes
and elsewhere where required by Landlord, with the number of the office to which
said wires lead, and the purpose for which the wires respectively are used,
together with the name of the concern, if any, operating same.
 
9.           Tenant shall not place weights anywhere beyond the safe carrying
capacity of the Building.  As of the date of the Lease, the floor load bearing
capacity is 3,000 psi at 28 days.
 
10.           The use of rooms as sleeping quarters is strictly prohibited at
all times.
 
11.           Tenant shall have the exclusive right, at Tenant’s sole risk and
responsibility, to use four hundred (400) parking spaces at the Property in the
locations shown on Exhibit “E” attached hereto.  Tenant shall comply with all
reasonable parking regulations promulgated by Landlord from time to time for the
orderly use of the vehicle parking areas, including without limitation the
following: Parking shall be limited to automobiles, passenger or equivalent
vans, motorcycles, light four wheel pickup trucks and (in designated areas)
bicycles.  No vehicles shall be left in the parking lot overnight without
Landlord’s prior written approval; provided, however, that Tenant shall  have
the right to stage trailers on-site and in front of the dock doors serving the
Premises 24 hours per day, seven (7) days per week (the “Stage
Trailers”).  Parked vehicles shall not be used for vending or any other business
or other activity while parked in the parking areas.  Vehicles shall be parked
only in striped parking spaces, except for (i) loading and unloading, which
shall occur solely in zones marked for such purpose, and be so conducted as to
not unreasonably interfere with traffic flow within the Property or with loading
and unloading areas of other tenants, and (ii) the Stage Trailers.  Employee and
tenant vehicles shall not be parked in spaces marked for visitor parking or
other specific use.  All vehicles entering or parking in the parking areas shall
do so at owner’s sole risk and Landlord assumes no responsibility for any
damage, destruction, vandalism or theft.  Tenant shall cooperate with Landlord
in any measures implemented by Landlord to control abuse of the parking areas,
including without limitation access control programs, tenant and guest vehicle
identification programs, and validated parking programs, provided that no such
validated parking program shall result in Tenant being charged for spaces to
which it has a right to free use under its Lease.  Each vehicle owner shall
promptly respond to any sounding vehicle alarm or horn, and failure to do so may
result in temporary or permanent exclusion of such vehicle from the parking
areas.  Any vehicle which violates the parking regulations may be cited, towed
at the expense of the owner, temporarily or permanently excluded from the
parking areas, or subject to other lawful consequence.   Landlord shall ensure
that all parking areas shall be adequately lit for 24-hour use in accordance
with local code.  Parking areas shall properly drain and all existing excessive
cracks and potholes shall be repaired by Landlord prior to the Commencement
date.
 
12.           If Landlord designates the Building as a non-smoking building,
Tenant and its Agents shall not smoke in the Building nor at the Building
entrances and exits.
 
13.           If at Tenant’s request, Landlord consents to Tenant having a
dumpster at the Property, Tenant shall locate the dumpster in the area
designated by Landlord and shall keep and maintain the dumpster clean and
painted with lids and doors in good working order and, at Landlord’s request,
locked.
 
14.           Tenant shall provide Landlord with a written identification of any
vendors engaged by Tenant to perform services for Tenant at the Premises
(examples: cleaners, security guards/monitors, trash haulers, telecommunications
installers/maintenance).
 
15.           Tenant shall comply with any move-in/move-out rules provided by
Landlord.
 
16.           Tenant shall use reasonable best efforts to cause all of Tenant’s
Agents to comply with these Building Rules.
 
17.           Landlord reserves the right to rescind, suspend or modify any
rules or regulations and to make such other rules and regulations as, in
Landlord’s reasonable judgment, may from time to time be needed for the safety,
care, maintenance, operation and cleanliness of the Property.  Notice of any
action by Landlord referred to in this section, given to Tenant, shall have the
same force and effect as if originally made a part of the foregoing Lease.  New
rules or regulations will not, however, materially adversely affect Tenant's
tenancy as contemplated herein or the operation of Tenant’s business.
 
18.           These Building Rules are not intended to give Tenant any rights or
claims in the event that Landlord does not enforce any of them against any other
tenants or if Landlord does not have the right to enforce them against any other
tenants and such nonenforcement will not constitute a waiver as to Tenant;
provided, however, that Landlord shall make all reasonable efforts to enforce
the Building Rules uniformly against all tenants in the Property.
 

 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “C”
 


 
TENANT ESTOPPEL CERTIFICATE
 
Please refer to the documents described in Schedule 1 hereto, (the “Lease
Documents”) including the “Lease” therein described; all defined terms in this
Certificate shall have the same meanings as set forth in the Lease unless
otherwise expressly set forth herein.  The undersigned Tenant hereby certifies
that it is the tenant under the Lease.  Tenant hereby further acknowledges that
it has been advised that the Lease may be collaterally assigned in connection
with a proposed financing secured by the Property and/or may be assigned in
connection with a sale of the Property and certifies both to Landlord and to any
and all prospective mortgagees and purchasers of the Property, including any
trustee on behalf of any holders of notes or other similar instruments, any
holders from time to time of such notes or other instruments, and their
respective successors and assigns (the “Beneficiaries”) that as of the date
hereof:
 
1.           The information set forth in attached Schedule 1 is true and
correct.
 
2.           Tenant is in occupancy of the Premises and the Lease is in full
force and effect, and, except by such writings as are identified on Schedule l,
has not been modified, assigned, supplemented or amended since its original
execution, nor are there any other agreements between Landlord and Tenant
concerning the Premises, whether oral or written.
 
3.           All conditions and agreements under the Lease to be satisfied or
performed by Landlord have been satisfied and performed.
 
4.           To the actual knowledge, without inquiry, of the person making the
certification, (i) Tenant is not in default under the Lease Documents, (ii)
Tenant has not received any notice of default under the Lease Documents,
and,  (iii) there are no events which have occurred that, with the giving of
notice and/or the passage of time, would result in a default by Tenant under the
Lease Documents.
 
5.           Tenant has not paid any Rent due under the Lease more than 30 days
in advance of the date due under the Lease and, to the actual knowledge, without
inquiry, of the person making the certification, Tenant has no rights of setoff,
counterclaim, concession or other rights of diminution of any Rent due and
payable under the Lease except as set forth in Schedule 1.
 
6.           To the actual knowledge, without inquiry, of the person making the
certification, (i) there are no uncured defaults on the part of Landlord under
the Lease Documents, (ii) Tenant has not sent any notice of default under the
Lease Documents to Landlord, (iii) there are no events which have occurred that,
with the giving of notice and/or the passage of time, would result in a default
by Landlord thereunder, and (iv) at the present time Tenant has no claim against
Landlord under the Lease Documents.
 
7.           Except as expressly set forth in the Lease, there are no provisions
for any, and Tenant has no, options with respect to the Premises or all or any
portion of the Property.
 
8.           No action, voluntary or involuntary, is pending against Tenant
under federal or state bankruptcy or insolvency law.
 
9.           The undersigned has the authority to execute and deliver this
Certificate on behalf of Tenant and acknowledges that all Beneficiaries will
rely upon this Certificate in purchasing the Property or extending credit to
Landlord or its successors in interest.
 
10.           This Certificate shall be binding upon the successors, assigns and
representatives of Tenant and any party claiming through or under Tenant and
shall inure to the benefit of all Beneficiaries.
 
 
IN WITNESS WHEREOF, Tenant has executed this Certificate this ____ day of
__________, 2____.
 
_______________________________________
Name of Tenant
 
By:                                                                           
Title:





-


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 TO TENANT ESTOPPEL CERTIFICATE
 


 
Lease Documents, Lease Terms and Current Status
 
A.
Date of Lease:

 
B.
Parties:

 
 
1.
Landlord:

 
 
2.
Tenant:

 
C.
Premises:

 
D.
Modifications, Assignments, Supplements or Amendments to Lease:

 
E.
Commencement Date:

 
F.
Expiration of Current Term:

 
G.
Option Rights:

 
H.
Security Deposit Paid to Landlord: $

 
I.
Current Minimum Annual Rent: $

 
J.
Current Annual Operating Expenses: $

 
K.
Current Total Rent: $

 
L.
Square Feet Demised:

 

 
 

--------------------------------------------------------------------------------

 


EXHIBIT “D”
 


 
SPACE PLAN AND SCOPE OF WORK FOR TENANT IMPROVEMENTS
 
1.  
Landlord shall design and construct, at Landlord’s sole cost and expense,
dropping the foundation to accommodate five (5) dock-high standard loading
doors, in accordance with final plans to be mutually agreed upon by the parties
(it being understood and agreed that such cost and expense shall not be
considered Tenant’s Costs and the Tenant Improvement Allowance and Additional
Allowance shall not apply thereto).  The balance of the dock construction,
including levelers, roll-up doors and any other tenant specific door
improvements relating thereto, shall be at Tenant’s sole cost (subject to the
Tenant Improvement Allowance and Additional Allowance).

 
2.  
See attached Space Plans (2 pages).



3.  
See attached specifications (2 pages).



 
 


[exhd-2phxlease.jpg]

--------------------------------------------------------------------------------


 
[exhd-2aphxlease1.jpg]


 
 

--------------------------------------------------------------------------------

 

Tenant Improvements


 
1.  
Provide 30,000 square feet of office area(s), break room, lockers and restrooms
that will accommodate up to 400 employees.  The office area will include:

 
1.1.  
Offices and conference rooms.

 
1.1.1.  
Lighting controls shall be by motion sensor.

1.1.2.  
High traffic doors will have kick and push plates.

 
1.2.  
Toilet rooms similar to the attached plan.

 
1.2.1.  
Women’s total toilet fixtures adequate for 200 female employees

1.2.2.  
Men’s total toilet fixtures adequate for 200 mail employees

 
1.2.3.  
Sink and Toilet Fixtures shall have motion sensors for operation

 
1.3.  
Break Room will have 82+ lineal feet of counter space and include

 
1.3.1.  
Shelving space and power for 6 microwaves per break room

1.3.2.  
2  twenty four inch sinks in the break room

1.3.3.  
15 outlets for refrigerators and vending machines

1.3.4.  
Water piping for an ice machine, will include appropriate floor or wall drain
line.

 
1.4.  
Computer Room of approximately 10,000 sq.ft.

 
1.4.1.  
This room will have its own 400 amp 480 volt service panel and climate control
HVAC system

 
1.5.  
A fully functional security system with card readers at each exterior door and
at doors to the data room and the production area. The system is to be centrally
monitored and have cameras at all key areas.

 
1.6.  
On the ground floor equivalent windows (10 feet and lower) install a security
film (3M's'  Ultra 400 Series film or equivalent).

 
1.7.  
Final plans will be mutually agreed upon by Landlord and Tenant.  Note, office
walls exposed to the warehouse shall vary in height and painted white or to the
specification of the tenant.

 
2.  
Lighting -  Provide for a minimum of 70’ foot-candles at 36” above the slab
utilizing T-5 high output fluorescent fixtures, with motion sensors and lighting
area circuits as approved by Tenant. The lighting system will have central
controls near the main office area and shall be controlled by the building
automation system energy management system. All lighting controls to meet code
requirements.

 
3.  
Emergency Lighting – Will be designed to utilize the existing T-5 fixtures at
the appropriate ratio to comply with appropriate building and fire codes.

 
4.  
Warehouse Ventilation – Provide for ample air exchanges in the warehouse to
allow for “comfortable” working conditions in the warehouse using a fully
integrated HVAC system for the entire building.  System will be directed by the
building energy management system.  Please describe the complete system exhaust
including zoning and controls.

 
5.  
Loading Docks – Provide eight (8) loading dock doors serving one side of the
Premises – each position will include the following as designated by
Shutterfly.com:

 
 
5.1.  
Provide Manual dock plates at each dock high door approved by Tenant.

5.2.  
Provide Dock Bumpers

5.3.  
Provide 2 air compressors as specified by Tenant with all necessary piping and
T’s.

5.4.  
Provide door rail guards, Z-Guard or bollard, painted safety yellow, on all dock
doors serving the premises.

5.5.  
Provide swing lights and fans (Rite-Hite Coolman 2500).

5.6.  
Provide duplex outlet at each loading position.

5.7.  
Provide five (5) dock high doors and three (3) grade level doors.  Dock ramp
area to have necessary drainage.

5.8.  
The doors at ramp or drive-in positions will be motor operated.

 
6.  
Building Electrical –

 
6.1.  
Provide for 3 battery charging stations including ventilation (plan to be
provided).

6.2.  
Provide distribution panels as provide in plans to be provided.

6.3.  
Provide a dual source for power supply and divide the major components between
the two sources. Ie. Lighting, outlets, equipment

6.4.  
Duplex outlet at all entry doors as designated on the plan.

6.5.  
Electrical wiring & installation will be compliant with all applicable codes.

 
 
7.  
Warehouse Floor –

 
7.1.  
Wash and seal coat the warehouse floor with Ashford or equivalent product to
provide for an anti dust finish and reflective qualities to enhance lighting.
Caulk all areas of the warehouse floor. The floor must also be level and free of
obstructions (previous rack anchors) or pits as such will not be acceptable to
Tenant.

 
8.  
Doorbell at the trucker’s entrance’s (two locations) to the building.  Locations
shall be provided by Tenant.

 
9.  
Traffic flow lines indicating traffic direction in the parking lot. As well as
at each parking stall to reserve for Shutterfly.

 
10.  
Warehouse walls - Paint the interior warehouse walls white or the color
specified by Tenant, from floor to roof deck.

 
11.  
Building Columns - Paint all interior columns caution yellow up to 12’ and the
remainder of the column white.  Up to 50% of the building columns to be painted
red floor to ceiling to denote a fire extinguisher placement.

 
12.  
Warehouse Insulation – Building insulation should be to the r-factor required to
meet the desired LEED certification.  Please specify what the Landlord is
proposing.

 
13.  
Verify and provide for fiber connectivity to the MDF room from two
locations.  Please provide a plan for where fiber will come into the building as
well. Minimum conduit size 4 inch per location. Provide all necessary data and
telephone wiring within the facility.  This will include CAT 5 to each work
station.

 
14.  
Provide for a NFPA 72 fire alarm system in the Premises. Fire Alarm monitoring
to be provided by the Landlord, preferably by an FM Global approved central
station.

 
15.  
Provide an ESFR sprinkler system in the Data Room. Provide in rack sprinklers
for high rack storage in Bulk Storage Area approx. 10,000 square feet

 
16.  
Provide bollards or similar protection for all internal roof drains.

 
17.  
Provide a parking plan to accommodate 400 employee parking stalls. Exterior
lighting should provide lighting per code with light pollution mitigation to
support LEED certification.  Landlord shall provide preferred parking for
carpool parking to support 5% of the FTE building population.  Landlord shall
also provide designated spots for hybrid vehicles which shall include electrical
recharging stations.

 
18.  
Building Signage – Provide lighted box letter sign with 6 foot letters. Also all
required interior signage.

 
19.  
Smoking Areas – Provide one 800 sq.ft. fenced and covered outside smoking areas.

 
20.  
Bicycle Storage and Changing Rooms – Secure bicycle storage and changing rooms
will be built to support 0.5% of the FTE building population. Will include 1
showers for each men’s and women’s changing room.

 
21.  
Compactor - Provide electrical service to two electrically powered trash
compactor. Assume  the compactor specs (208V).

 
22.  
Ensure there are 3,000 amps of 480/277-volt-3-phase power to serve the Premises
and distributed throughout the warehouse as indicated by the Tenant.  Please
state the allowance Landlord shall provide for distribution of power.



23.  
Provide for 70,000 square feet of “production area”, which must be climate
controlled at a temperature of 70-80 degF, 40-60% humidity.

 
24.  
Provide with in the building allowance Architectural and Engineering fee for
both Shutterfly’s and local Architects and Engineers.

 
25.  
Provide the office and open area furniture. This will include Meeting Rooms,
Break rooms, Reception, Workrooms as well as system furniture for the open
office area.

 





 
 

--------------------------------------------------------------------------------

 


EXHIBIT “E”
 


 
PARKING
 
 
[exhibite.jpg]

                                                        
 
 

--------------------------------------------------------------------------------

 

EXHIBIT “F”
 


 
ADDITIONAL PROVISIONS
 
(a)           Intentionally Deleted.


 
(b)           No Landlord’s Lien.  Landlord waives any and all rights to any
landlord lien and/or similar lien which Landlord would otherwise possess (now
and in the future) at common law, by statute or otherwise, against any and all
of Tenant’s fixtures, personal property and other assets currently and in the
future owned or held by Tenant.
 
(c)           Landlord Representations and Warranties.  Landlord hereby
represents, to its actual knowledge (which means to the actual knowledge of John
DiVall) without any duty of inquiry,  that as of the date hereof:


 
(i)
the Building, including the HVAC, electrical, mechanical, plumbing, sewer and
other systems currently serving the Building, are in good working order;



 
(ii)
the Building does not violate any covenants or restrictions of record (if any),
or any applicable Laws having jurisdiction over the Property, and Landlord has
not received any written notice of any such violation.



In the event Landlord received notice, between the date hereof and the
Commencement Date, that any of the representations above are incorrect, whether
Landlord had actual knowledge of such fact or not, Landlord shall (a) promptly
notify Tenant of such inaccuracy, and (b) use commercially reasonable efforts to
correct the matter at issue in a prompt manner at Landlord’s sole cost and
expense; provided, that such obligations shall in no way apply to inaccuracies
caused by the Tenant or Tenant's Agents.
 
(d)           Intentionally Deleted.


(e)             Environmental Matters.


(i)  Definitions.  For purposes of this Lease:


 
(1)  The term "Environmental Law" shall mean and refer to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 ("CERCLA"), 42
U.S.C. §9601, et seq.; the Federal Resource Conservation and Recovery Act of
1976 ("RCRA"), 42 U.S.C. §6901, et seq.; the Federal Water Pollution Control
Act, 33 U.S.C. §1251, et seq.; the Clean Air Act, 42 U.S.C. §7401, et seq.; and
the Occupational Safety and Health Act, 29 U.S.C. § 651, et seq.; all as the
same may be from time to time amended, and any other federal, state, county,
municipal, local or other statute, law, ordinance or regulation which relates to
or deals with human health or the environment, including, without limitation,
all regulations promulgated by a regulatory body pursuant to any such statute,
law, ordinance or regulation.



 
(2)  The terms "Hazardous Substance" and "Hazardous Substances" shall mean and
refer to (i) asbestos, radon, urea-formaldehyde, polychlorinated biphenyls
("PCBs"), or substances containing PCBs, nuclear fuel or materials, radioactive
materials, explosives, known carcinogens, petroleum products and bi-products,
and any substance defined as hazardous or toxic or as a contaminant or pollutant
in, or the release or disposal of which is regulated by any Environmental Law;
and (ii) fungi, bacteria, other microorganisms and microbial substances that are
present at levels regulated by Environmental Law or that may be harmful to human
health and safety.



(ii)  Landlord's Representations and Warranties.  Except as shown in any Phase I
Environmental Assessments listed in Attachment 1 to this Exhibit “F”, Landlord
represents to its actual knowledge (which means to the actual knowledge of John
DiVall) without any duty of inquiry that:


 
(1)  no Hazardous Substances are now or have ever been located, produced,
treated, stored, transported, incorporated, discharged, emitted, released,
deposited or disposed of in, upon, under, over or from the Property;



 
(2)  no threats exist of a discharge, release or emission of Hazardous
Substances in, upon, under, over or from the Property into the environment;



 
(3)  the Property has not ever been used as or for a mine, a landfill, a dump or
other disposal facility, auto repair, a dry cleaner, or a gasoline service
station;



 
(4)  neither the Property nor any part thereof is in violation of any
Environmental Law, no notice of any such violation or any alleged violation
thereof has ever been issued or given by any governmental entity or agency, and
there is not now nor has there ever been any investigation or report involving
the Property by any governmental entity or agency which is in any way related to
Hazardous Substances;



 
(5)  no person, party or private or governmental agency or entity has given any
notice of or asserted any claim, cause of action, penalty, cost or demand for
payment or compensation, directly or indirectly, resulting from or allegedly
resulting from any activity or event described in (1), (2) or (4) above;



 
(6)  there are not now, nor have there ever been, any actions, suits,
proceedings or damage settlements relating in any way to Hazardous Substances
in, upon, under, over or from the Property;



 
(7)  the Property is not listed in the United States Environmental Protection
Agency's National Priorities List of Hazardous Waste Sites, CERCLIS, or any
other list of hazardous sites maintained by any federal, state or local
governmental agency;



 
(8)  the Property is subject to no lien or claim for lien in favor of any
governmental entity or agency as a result of any release or threatened release
of any Hazardous Substances;



 
(9)  no aboveground or underground tanks are located under, in, on or about the
Property, or have ever been located under, in, on or about the Property and have
been subsequently removed or filled;



 
(10)  all sewers, sumps and drains are in good working order.



(iii) Landlord's Indemnification.  Landlord shall indemnify, defend and hold
Tenant harmless against any and all actions, claims, demands, judgments,
penalties, liabilities, costs, damages and expenses, including court costs and
attorney's fees (but excluding any consequential, incidental, special, or
punitive damages) incurred by Tenant, directly or indirectly, resulting from the
incorrectness or untruthfulness of any warranty or representation set forth in
subparagraph (b) above, or from the existence of any Hazardous Substances
deposited in, upon, under, over or from the Property by Landlord, Landlord's
agents, employees, invitees or contractors, unless such Hazardous Substance is
deposited in, upon, under, over or from the Property by Tenant or Tenant's
Agent's.  Each of the representations and warranties of Landlord set forth
within subparagraph (b) above and all of Landlord's obligations under this
subparagraph (c) shall expire on the expiration or earlier termination date of
this Lease.


(e)           Tenant's Remedies.  In the event of any failure by Landlord to
perform any of its obligations hereunder, Tenant (except in the case of an
emergency) shall take no action without having first given Landlord thirty (30)
days written notice of any such default.  Following such notice and failure by
Landlord to cure, Tenant shall have all rights available to it at law or in
equity, and shall have the further right to take the necessary actions to
perform Landlord's uncured obligations hereunder and invoice Landlord for the
costs and expenses thereof, unless Landlord has diligently commenced to perform
its uncured obligations hereunder within said thirty (30) day period.  Landlord
shall remit payment to Tenant within thirty (30) days of receipt of invoice from
Tenant.  If Landlord fails to remit payment to Tenant within the aforesaid
thirty (30) day period, Tenant shall have the right to offset and deduct said
sum from Minimum Annual Rent.


(f)            Confidentiality.   Landlord and Tenant each covenant that all
financial and other terms contained in this Lease (the “Confidential
Information”) shall be kept confidential by such party, its directors, officers,
employees, agents and representatives.   Landlord and Tenant  may only disclose
the Confidential Information to their respective directors, officers, employees,
agents and representatives who need to know such information.  Landlord and
Tenant each agree that it shall inform such persons of the confidential nature
of the Confidential Information and shall be liable for any unauthorized
disclosure by such persons.  “Confidential information” does not include
Confidential Information that otherwise becomes generally known in the industry
or to the public through no act of such party in breach of this Lease or any
other party in violation of an existing confidentiality agreement with the party
or any subsidiary or affiliate or Confidential Information which is required to
be disclosed by court order or applicable law.  Notwithstanding the foregoing,
Tenant acknowledges and agrees that Landlord intends to issue a press release in
connection with the Lease, and in that regard, will not unreasonably withhold or
delay its consent to any such press release.


 

 
 



 
 

--------------------------------------------------------------------------------

 



ATTACHMENT 1 TO EXHIBIT “F”
 
PHASE I ENVIRONMENTAL ASSESSMENTS
 
FINAL
 
Phase I Environmental Site Assessment
 
Cotton Center – Building 13
4410 East Cotton Center Boulevard
Phoenix, AZ 85040


 
Prepared For:
 
Liberty Property Trust
500 Chesterfield Parkway
Malvern, Pennsylvania 19355


 
URS Job Number: 19997311.00002

 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT “G”
 


 
TENANT WORK
 
The following is work that Shutterfly will perform outside the scope the Tenant
Allowance. The work is first listed in major groups and then in more detail
below each grouping.


A.  
All work listed in Exhibit A that is not completed within the tenant allowance
or within the additional tenant allowance that is to be amortized over the term
of the lease. This could include any item listed in Exhibit A. As the cost of
the tenant work is determined items will be removed from the Exhibit A listing
an may be added to the Exhibit G listing.

B.  
Tenant supplied equipment.

1.  
Photographic print development equipment.

a.  
Install  equipment

b.  
Install containment curbs

c.  
Install chemical piping

d.  
Install anchorage

e.  
Install ducting

f.  
Install all electrical and data

2.  
Digital printing equipment

a.  
Install equipment

b.  
Install cooling system

c.  
Install anchorage

d.  
Install ducting

e.  
Install drainage

f.  
Install all electrical and data

3.  
Storage racking equipment

4.  
Book binding equipment

5.  
Chemical storage equipment

a.  
Install racks

b.  
Install piping

c.  
Install drainage

d.  
Install containment pallets

e.  
Connect water lines

6.  
Data processing equipment

a.  
Install equipment

b.  
Install all required racks and cabling

c.  
Install all cable tray and hooks as required

d.  
Install all necessary cooling

e.  
Install all power supply , UPS and generators

7.  
Data storage equipment

a.  
Install equipment

b.  
Install all required racks and cabling

c.  
Install all cable tray and hooks as required

d.  
Install all necessary cooling

e.  
Install all power supply, UPS and generators as required

8.  
Audio visual equipment

a.  
Install all projectors and screens

b.  
Install all cabling and power as required

9.  
Office work area equipment installation

a.  
Copiers

b.  
Printers

c.  
Faxes

d.  
Telephone systems

e.  
Misc. Equipment including clocks

10.  
Office signage

a.  
Door

b.  
Entry

c.  
Safety

d.  
All signage not required by occupancy

11.  
All manner of office accessories

12.  
Trash collection equipment

a.  
Compactors

b.  
Trash binds

13.  
Kitchen equipment

a.  
Refrigerators

b.  
Micro waves

c.  
Vending machines

14.  
Photographic displays, artwork and lighting

15.  
Additional bollards where required

16.  
Office furniture including system furniture

17.  
Additional millwork when required


 
 

--------------------------------------------------------------------------------

 

EXHIBIT “H”




CONTRACTOR AGREEMENT (WARRANTY PAGE)


[hphxlease.jpg]
 


 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO LEASE


This First Amendment to Lease Agreement (“First Amendment”) is made as of
October 29, 2008 (“Date of this Amendment”), by and between LIBERTY COTTON
CENTER, LLC, a Delaware limited liability company (“Landlord”) and SHUTTERFLY,
INC., a corporation organized under the laws of Delaware (“Tenant”).


WITNESSETH:


WHEREAS, by Lease Agreement dated August 22, 2008 between Landlord and Tenant
(the “Original Lease”), Landlord leased to Tenant and Tenant leased from
Landlord the premises consisting of 101,269 square feet of space (“Premises”) in
that certain building located at 4410 East Cotton Center Blvd, Phoenix, Arizona;
and


WHEREAS, it is now the desire of Landlord and Tenant to amend the Lease as set
forth herein (the Original Lease, as amended by this First Amendment, shall be
referred to as the “Lease”).


NOW, THEREFORE, in consideration of the mutual covenants herein contained,
Landlord and Tenant hereby agree, effective as of the Date of this Amendment,
the Original Lease is amended as follows:


1. Incorporation of Recitals.  The recitals set forth above are made a part of
this First Amendment, are incorporated by reference herein and are acknowledged
as true and accurate.


2.           The following is added as a new Section 28(l) to the end of Article
28 (Tenant Improvements; Tenant Allowance) of the Lease:


“(l)  Additional Provisions.   Notwithstanding anything to the contrary
contained in Sections 28(a) through (k) above:


Landlord and Tenant hereby agree that (i) Landlord has provided Tenant with an
estimated budget set forth in a letter from Richard A. Weiblan of Landlord dated
October 28, 2008 to Mr. Bjorn Hansen (the "Budget") reflecting aggregate
estimated costs for the Tenant Improvements and related costs and fees in an
amount equal to $5,608,311.00 (the “TI Amount”), and (ii) the general contractor
shall be Renaissance (the “General Contractor”).  Landlord agrees to use
commercially reasonable efforts to enter into a maximum guaranteed price
construction contract acceptable to Landlord with the General Contractor
(modified as appropriate) to construct the Tenant Improvements.  Landlord and
Tenant further agree that in the event there are additional unforeseen costs
over and above the sum of (i) TI Amount and (ii) the aggregate of approved
additional costs for Change Orders, if any, requested by Tenant and approved by
Landlord in accordance with Section 28(e) (“Cost Overruns”), Tenant shall be
responsible up to a maximum of $4,000,000 of such Cost Overruns.  Landlord shall
pay the TI Amount (less the Tenant Improvement Allowance per Section 28),
approved Tenant Change Orders and any Cost Overruns directly to the General
Contractor, and Tenant shall reimburse Landlord for such amounts within fifteen
(15) days after receipt of an invoice or written demand from Landlord.


Landlord and Tenant agree and acknowledge that none of the foregoing shall
affect or limit Tenant’s rights under Section 28(a) to request the Additional
Allowance.”


3.           The following sentence in lines 16-18 of Section 28(a) is hereby
deleted in its entirety:


“In lieu of the foregoing, Tenant shall have the right upon notice to Landlord
to apply the Cost Savings towards additional improvements to the Premises.”


Landlord and Tenant hereby confirm that in the event there is any Cost Savings
with respect to the Tenant Improvements, such Cost Savings shall be applied to
decrease the Minimum Annual Rent in accordance with the fifth sentence of
Section 28(a) of the Original Lease.


4.           Counterparts.  This First Amendment may be executed in
counterparts, which when taken together, shall constitute the entire
agreement.  Landlord and Tenant agree that the delivery of an executed copy of
this First Amendment by facsimile or by email of a *.pdf file with an original
to follow shall be legal and binding and shall have the same force and effect as
if an original executed copy of this First Amendment had been delivered.


5.           Reaffirmation.  To the extent that terms are (a) defined in this
First Amendment but are not defined in the Lease, such terms shall have the
meanings given hereto in this First Amendment; and (b) used, but not defined in
this First Amendment, such terms shall have the meanings given thereto in the
Lease. Except as specifically amended and modified herein, all of the terms,
covenants or conditions of the Lease shall remain in full force and effect.


 
IN WITNESS WHEREOF, Landlord and Tenant have caused this First Amendment to be
executed as of the day and year first above written.




 

   
Landlord:
   
LIBERTY COTTON CENTER, LLC
By:  Liberty Cotton Center II, LLC, its sole Member
By:  Liberty Property Limited Partnership, its sole Member
By: Liberty Property Trust, Sole General Partner
 
 
By: /s/ John DiVall
Name: John DiVall
Title: Senior Vice President
 
   
Tenant:
   
SHUTTERFLY, INC., a Delaware corporation
 
By: /s/ Doug Appleton          
Name: Doug Appleton                      
Title: Vice President, Legal                      